



Form 10-Q [ntnx-10312018x10qxq1x19.htm]
Exhibit 10.2






Office Lease
1741 TECHNOLOGY DRIVE
SAN JOSE, CALIFORNIA






between
HUDSON CONCOURSE, LLC,
a Delaware limited liability company
as Landlord,
and
NUTANIX, INC.,
a Delaware corporation
as Tenant







--------------------------------------------------------------------------------





TABLE OF CONTENTS


1.
BASIC LEASE INFORMATION

2.
PREMISES, DELIVERY DATE, COMMON AREAS, RELOCATION OF EXISTING TENANT, MUST TAKE
SPACE    

3.
RENT    

4.
EXPENSES AND TAXES    

5.
USE; COMPLIANCE WITH LAWS    

6.
SERVICES    

7.
REPAIRS AND ALTERATIONS    

8.
LANDLORD'S PROPERTY    

9.
LIENS    

10.
INDEMNIFICATION; INSURANCE    

11.
CASUALTY DAMAGE    

12.
NONWAIVER    

13.
CONDEMNATION    

14.
ASSIGNMENT AND SUBLETTING    

15.
SURRENDER    

16.
HOLDOVER    

17.
SUBORDINATION; ESTOPPEL CERTIFICATES    

18.
ENTRY BY LANDLORD    

19.
DEFAULTS; REMEDIES

20.
LANDLORD EXCULPATION    

21.
SECURITY DEPOSIT    

22.
INTENTIONALLY OMITTED    

23.
COMMUNICATIONS AND COMPUTER LINES    

24.
PARKING    

25.
MISCELLANEOUS








--------------------------------------------------------------------------------





OFFICE LEASE
This Office Lease (this "Lease"), dated as of the date set forth in Section 1.1,
is made by and between HUDSON CONCOURSE, LLC, a Delaware limited liability
company ("Landlord"), and NUTANIX INC., a Delaware corporation ("Tenant"). The
following exhibits are incorporated herein and made a part hereof: Exhibit A
(Outline of Suite 100, Suite 130 and the Must Take Space); Exhibit B (Work
Letter); Exhibit C (Form of Confirmation Letter); Exhibit D (Rules and
Regulations); Exhibit E (Judicial Reference); and Exhibit F (Additional
Provisions).
1.
BASIC LEASE INFORMATION.

1.1 Date:
September 5, 2018
1.2 Premises.
 
1.2.1 "Building":
1741 Technology Drive, San Jose, California, commonly known as The Concourse V.
1.2.2 "Premises":
Subject to Section 2.1.1, 7,934 rentable square feet commonly known as
"Suite 100," the outline and location of which is set forth in Exhibit A.
Pursuant to Section 2.3, the Premises shall be increased to include Suite 130
upon the Suite 130 Expansion Effective Date. Pursuant to Section 2.4, the
Premises shall be further increased to include the Must Take Space upon the Must
Take Effective Date. If the Premises include any floor in its entirety, all
corridors and restroom facilities located on such floor shall be considered part
of the Premises. If Tenant combines Suite 100 with Suite 130, the combined suite
will then be known as Suite 100.
1.2.3 "Property":
The Building, the parcel(s) of land upon which it is located, and, at Landlord's
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.
1.2.4 "Project":
The Property or, at Landlord's discretion, any project containing the Property
and any other land, buildings or other improvements.
1.3 Term
 
1.3.1 Term:
The term of this Lease (the "Term") be approximately sixty‑eight (68) months and
shall begin on the Commencement Date and expire on the Expiration Date (or any
earlier date on which this Lease is terminated as provided herein).
1.3.2 "Commencement Date":
October 1, 2018.
1.3.3 "Expiration Date":
May 31, 2024.



1.4    "Base Rent"
 
 
Period During
Term
 
Annual Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a
dollar)
Monthly Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a
dollar)
Monthly
Installment
of Base Rent
 
October 1, 2018 * - 3/31/2019
 
N/A
$3.00
$23,802.00
 
4/1/2019 - 3/31/2020
 
$37.08
$3.09
$24,516.06
 
4/1/2020 - 3/31/2021
 
$38.19
$3.18
$25,251.54
 
4/1/4021 - 3/31/2022
 
$39.34
$3.28
$26,009.09
 
4/1/2022 - 3/31/2023
 
$40.52
$3.38
$26,789.36
 
4/1/2023 - 3/31/2024
 
41.73$
$3.48
$27,593.04
 
4/1/2024 - 5/31/2024
 
N/A
$3.58
$28,420.83

*Notwithstanding the foregoing, Base Rent shall be abated, in the amount of
$23,802.00 per month, for the months of October and November of 2018 (subject to
Section 2.1.1 below); provided, however, that if a Default exists when any such
abatement would otherwise apply, such abatement shall be deferred until the
date, if any, when such Default is cured.





--------------------------------------------------------------------------------





1.5 Intentionally Omitted
 
1.6 "Tenant's Share":
Initially 5.6177% (based upon 7,934 rentable square feet contained in Suite 100
and a total of 141,233 rentable square feet in the Building), subject to
Section 2.1.1. Upon the Suite 130 Expansion Effective Date, Tenant's Share shall
be increased to 10.1605%. Upon the Must Take Effective Date, Tenant's Share
shall be increased to 30.6444%.
1.7 "Permitted Use":
General office and administrative use consistent with a first-class office
building.
1.8 "Security Deposit":
$132,443.70, as more particularly described in Section 21.
Prepaid Base Rent:
$132,443.70, as more particularly described in Section 3.
Prepaid Additional Rent:
$43,278.79, as more particularly described in Section 3.
1.9 Parking:
Fourteen (14) unreserved parking spaces at the rate of $0.00 per month
(increased to thirty-two (32) unreserved parking spaces at the rate of $0.00 per
month upon the Suite 130 Expansion Effective Date and further increased to
ninety-five (95) unreserved parking spaces at the rate of $0.00 per month on the
Must Take Effective Date).
1.10 Address of Tenant:
Nutanix, Inc.
1740 Technology Drive, Suite 150
San Jose, CA 95110
1.11 Address of Landlord:
Hudson Concourse, LLC
c/o Hudson Pacific Properties
2055 Gateway Place, Suite 200
San Jose, CA 95110
Attn:  Building Manager


with copies to:


Hudson Concourse, LLC
c/o Hudson Pacific Properties
950 Tower Lane, Suite 1800
Foster City, CA 94404
Attn:  Managing Counsel


and


Hudson Concourse, LLC
c/o Hudson Pacific Properties
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025
Attn:  Lease Administration
1.12 Broker(s):
Savills-Studley ("Tenant's Broker"), representing Tenant, and Colliers
International ("Landlord's Broker"), representing Landlord.
1.13 Building HVAC Hours and Holidays:
"Building HVAC Hours" means 8:00 a.m. to 6:00 p.m., Monday through Friday,
excluding the day of observation of New Year's Day, Presidents Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at
Landlord's discretion, any other locally or nationally recognized holiday that
is observed by other Comparable Buildings (defined in Section 25.10)
(collectively, "Holidays").
1.14 "Tenant Improvements":
Defined in Exhibit B, if any.
1.15 "Guarantor":
As of the date hereof, there is no Guarantor.

2.
PREMISES, , COMMON AREAS, SUITE 130 EXPANSION SPACE, MUST TAKE SPACE.

25.1The Premises.
25.4.1Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time re-measure
the Premises and/or the Building in accordance with any generally accepted
measurement standards selected by Landlord and adjust Tenant's Share based on
such re-measurement; provided further, however, that any such re-measurement
shall not affect the amount of Base Rent payable for, the determination of
Tenant's Share with respect to, or the amount of any tenant allowance applicable
to, the initial Term.
25.4.2The "Delivery Date" with respect to each portion of the Premises means the
date upon which Landlord delivers possession of such portion (i.e., Suite 100,
Suite 130, or the Must Take Space, as applicable) to Tenant free from occupancy
by any party and in the condition required by Section 2.1.4 below.





--------------------------------------------------------------------------------





25.4.3At any time, Landlord may deliver to Tenant a notice substantially in the
form of Exhibit C, as a confirmation of the information set forth therein.
Tenant shall execute and return (or, by notice to Landlord, reasonably object
to) such notice within ten (10) business days after receiving it, and if Tenant
fails to do so, Tenant shall be deemed to have executed and returned it without
exception.
25.4.4Except as expressly provided herein, the Premises are accepted by Tenant
in their configuration and condition existing on the date hereof (or in such
other configuration and condition as the existing tenant of each portion of the
Premises may cause to exist in accordance with its lease), without any
obligation of Landlord to perform or pay for any alterations to the Premises,
and without any representation or warranty regarding the configuration or
condition of the Premises, the Building or the Project or their suitability for
Tenant's business. Landlord shall deliver the Premises to Tenant with the floors
cleared of trash and swept and free from occupancy by any other party. The
foregoing provisions of this Section 2.1.2 shall not limit Landlord's
obligations under Section 7 or Tenant's rights under Section 6.3.
25.2Common Areas. Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
"Common Areas").
25.3The Suite 130 Expansion Space. Effective as of the Suite 130 Expansion
Effective Date (defined in Section 2.3.1 below), the Premises shall be increased
by the addition of that certain space containing approximately 6,416 rentable
square feet located on the first floor of the Building and known as Suite 130
("Suite 130") the outline and location of which is set forth in Exhibit A.  The
term of the Lease for Suite 130 (the "Suite 130 Expansion Term") shall commence
on the Suite 130 Expansion Effective Date and, unless extended (pursuant to
Section 2 of Exhibit F) or sooner terminated in accordance with the Lease, end
on the Expiration Date.  From and after the Suite 130 Expansion Effective Date,
Suite 130 shall be subject to all the terms and conditions of this Lease except
as provided herein.  Except as may be expressly provided herein, (1) no
representation or warranty made by Landlord with respect to the Premises shall
apply to the Suite 130, (2) Tenant shall not be entitled to receive, with
respect to the Suite 130, any allowance (except as provided in Section 2.3.6
below), free rent (except as provided in Section  2.3.3 below) or other
financial concession granted with respect to the Premises, and (3) Suite 130
shall be accepted by Tenant in such configuration and condition as the existing
tenant thereof may cause to exist in accordance with its lease, without any
obligation of Landlord to perform or pay for any alterations to Suite 130, and
without any representation or warranty regarding the configuration or condition
of Suite 130.
25.4.1Suite 130 Expansion Effective Date.  As used in this Section 2.3, "Suite
130 Expansion Effective Date" means the Delivery Date for Suite 130, which
Delivery Date is anticipated to occur no later than February 1, 2019 (the "Suite
130 Target Delivery Date").  The adjustment of the Suite 130 Expansion Effective
Date and, accordingly, the postponement of Tenant's obligation to pay Rent for
Suite 130 shall be Tenant's sole remedy if Suite 130 is not delivered to Tenant
in accordance with the terms hereof as of the Suite 130 Target Delivery Date.
Notwithstanding any contrary provision of this Lease and subject to Section
2.3.8 below, any delay or failure to deliver Suite 130 shall not be a Landlord
default nor subject Landlord to any liability for any loss or damage resulting
therefrom or entitle Tenant to any credit, abatement or adjustment of rent or
other sums payable under this Lease; provided, however, that Landlord shall not
lease Suite 130 to anyone other than Tenant and Landlord shall not extend the
Suite 130 Existing Lease (defined below). Notwithstanding the foregoing, in the
event that the Delivery Date for Suite 130 has not occurred by June 1, 2019 (the
"Suite 130 Outside Delivery Date"), as such Suite 130 Outside Delivery Date may
be extended by the number of days of "Force Majeure" (as defined in Section 25.2
below), then the sole remedy of Tenant shall be the right to deliver a notice to
Landlord (the "Suite 130 Outside Delivery Date Termination Notice") electing to
terminate this Lease as to Suite 130 only (but not as to Suite 100 or the Must
Take Space) effective upon Landlord's receipt of the Suite 130 Outside Delivery
Date Termination Notice (the "Suite 130 Termination Date"). Except as provided
hereinbelow, the Suite 130 Outside Delivery Date Termination Notice must be
delivered by Tenant to Landlord, if at all, not earlier than the Suite 130
Outside Delivery Date and not later than five (5) business days after the
Suite 130 Outside Delivery Date. If Tenant delivers the Suite 130 Outside
Delivery Date Termination Notice to Landlord, then Landlord shall have the right
to suspend the Suite 130 Termination Date for a period ending forty-five (45)
days after the original Suite 130 Termination Date. If the Delivery Date for
Suite 130 occurs within said forty-five (45) day suspension period, then the
Suite 130 Outside Delivery Date Termination Notice shall be of no further force
and effect; if, however, the Delivery Date for Suite 130 does not occur within
said forty-five (45) day suspension period, then this Lease shall terminate as
to Suite  130 only as of the date of expiration of such forty-five (45) day
period. If, prior to the Suite 130 Outside Delivery Date, Landlord determines
that the Delivery Date for Suite 130 will not occur by the Suite 130 Outside
Delivery Date, Landlord shall have the right to deliver a written notice to
Tenant stating Landlord's opinion as to the date by which the Delivery Date for
Suite 130 shall occur and Tenant shall be required, within five (5) business
days after receipt of such notice, to either deliver the Suite 130 Outside
Delivery Date Termination Notice (which will mean that this Lease shall
thereupon terminate as to Suite 130 only) or agree to extend the Suite 130
Outside Delivery Date to that date which is set by Landlord. Failure of Tenant
to so respond in writing within said five (5) business day period shall be
deemed to constitute Tenant's agreement to extend the Suite 130 Outside Delivery
Date to that date which is set by Landlord. If the Suite 130 Outside Delivery
Date is so extended, Landlord's right to request Tenant to elect to either
terminate as to Suite 130 or further extend the Suite 130





--------------------------------------------------------------------------------





Outside Delivery Date shall remain and shall continue to remain, with each of
the notice periods and response periods set forth above, until the Delivery Date
for Suite 130 has occurred or until this Lease is terminated as to Suite 130.
25.4.2Confirmation Letter.  At any time after the Suite 130 Expansion Effective
Date, Landlord may deliver to Tenant a notice substantially in the form of
Exhibit C attached hereto, as a confirmation of the information set forth
therein.  Tenant shall execute and return (or, by written notice to Landlord,
reasonably object to) such notice within ten (10) business days after receiving
it.
25.4.3Base Rent for Suite 130.  With respect to Suite 130, commencing on the
Suite 130 Expansion Effective Date and continuing during the Suite 130 Expansion
Term, Tenant shall pay Base Rent at the same then applicable annual rate per
square foot as described in the rent table depicted in Section 1.4 of this Lease
(as thereafter increased pursuant to such rent table).  Notwithstanding the
foregoing, Base Rent for Suite 130 shall be abated for the first (2) full months
of the Suite 130 Expansion Term; provided, however, that if a Default exists
when any such abatement would otherwise apply, such abatement shall be deferred
until the date, if any, on which such Default is cured. All such Base Rent shall
be payable monthly by Tenant in accordance with the terms of the Lease;
provided, however, that the installment of Base Rent for the third full calendar
month for which Base Rent is payable for Suite 130 hereunder and the installment
of Additional Rent for Expenses and Taxes for the third full calendar month for
which such Additional Rent is payable for Suite 130 hereunder shall be paid upon
Tenant's execution and delivery of this Lease in accordance with Section 1.8
above.
25.4.4Tenant's Share.  With respect to Suite 130 during the Suite 130 Expansion
Term, Tenant's Share shall be 4.5428%.
25.4.5Expenses and Taxes.  With respect to Suite 130 during the Suite 130
Expansion Term, Tenant shall pay for Tenant's Share of Expenses and Taxes in
accordance with the terms of the Lease.
25.4.6Improvements to Suite 130.  Following the Suite 130 Expansion Effective
Date, Tenant shall be entitled to perform improvements to Suite 130 in
accordance with the Work Letter attached to the Lease as Exhibit B, provided
that (i) the Allowance for Suite 130 shall be the product of $256,640.00 (based
upon $40.00 per rentable square foot of Suite 130) multiplied by a fraction, the
numerator of which is the number of months remaining in the Term as of the
Suite 130 Expansion Effective Date and the denominator of which is 68, and such
Allowance may be used, at Tenant's election, for improvements to the initial
Premises, Suite 130, and/or the Must Take Space, and (ii) if Tenant fails to use
the entire Allowance (as calculated under this Section 2.3.6) by December 31,
2020, the unused amount shall revert to Landlord and Tenant shall have no
further rights with respect thereto.
25.4.7Parking.  During the Suite 130 Expansion Term with respect to Suite 130,
Tenant shall be entitled to use an additional eighteen (18) unreserved parking
spaces in the Parking Facility in accordance with the terms of this Lease.
25.4.8Relocation of the Existing Tenant.  The parties acknowledge and agree that
Landlord has previously leased Suite 130 to a third party (such party, and any
subtenant of, or successor or assignee thereto, shall be known, collectively or
separately as the case may be, as the "Suite 130 Existing Tenant").  Landlord
shall attempt to relocate the Suite 130 Existing Tenant; however, Landlord does
not guaranty it will be successful in relocating Suite 130 Existing Tenant. In
the event Landlord is successful in negotiating the relocation of the Suite 130
Existing Tenant, Tenant shall reimburse Landlord for all reasonable costs
incurred by Landlord to effect such relocation upon receipt of an invoice
therefor, which relocation costs shall include the Suite 130 Existing Tenant's
reasonable moving, re-cabling, and stationery-replacement costs.
25.4Must Take Space. Effective as of the Must Take Effective Date (defined in
Section 2.4.1 below), the Premises shall be increased by the addition of 28,930
rentable square feet described as the entire 5th floor of the Building (Suite
500) as more particularly shown on Exhibit A hereto (the "Must Take Space"). 
The term of the Lease for the Must Take Space (the "Must Take Expansion Term")
shall commence on the Must Take Effective Date and, unless extended (pursuant to
Section 2 of Exhibit F) or sooner terminated in accordance with this Lease, end
on the Expiration Date.  From and after the Must Take Effective Date, the Must
Take Space shall be subject to all the terms and conditions of the Lease except
as provided herein.  Except as may be expressly provided herein, (1) no
representation or warranty made by Landlord with respect to the initial Premises
or Suite 130 shall apply to the Must Take Space, (2) Tenant shall not be
entitled to receive, with respect to the Must Take Space, any allowance (except
as provided in Section 2.4.5 below), free rent or other financial concession
granted with respect to the initial Premises or Suite 130, and (3) the Must Take
Space shall be accepted by Tenant in its configuration and condition existing on
the date of delivery to Tenant without any obligation of Landlord to perform or
pay for any alterations to the Must Take Space, and without any representation
or warranty regarding the configuration or condition of the Must Take Space.
25.4.1Must Take Effective Date.  The term "Must Take Effective Date" means the
date upon which Landlord the Delivery Date for the Must Take Space occurs, which
Delivery Date is anticipated to occur on November 1, 2019 (for purposes of this
Section 2.4, the "Must Take Target Delivery Date").  The adjustment of the Must
Take Effective Date and, accordingly, the postponement of Tenant's obligation to
pay rent for the Must Take Space shall be Tenant's sole remedy if the Must Take
Space





--------------------------------------------------------------------------------





is not delivered to Tenant in accordance with the terms hereof as of the Must
Take Target Delivery Date. Notwithstanding any contrary provision of this Lease,
any delay or failure to deliver the Must Take Space shall not be a Landlord
default nor subject Landlord to any liability for any loss or damage resulting
therefrom or entitle Tenant to any credit, abatement or adjustment of rent or
other sums payable under this Lease; provided, however, that Landlord shall not
lease the Must Take Space to anyone other than Tenant and Landlord shall not
extend the Suite 500 Existing Lease (defined below). Notwithstanding the
foregoing, in the event that the Delivery Date for The Must Take Space has not
occurred by March 1, 2020 (the "Must Take Space Outside Delivery Date"), as such
Must Take Space Outside Delivery Date may be extended by the number of days of
"Force Majeure" (as defined in Section 25.2 below), then the sole remedy of
Tenant shall be the right to deliver a notice to Landlord (the "Must Take Space
Outside Delivery Date Termination Notice") electing to terminate this Lease as
to the Must Take Space only (but not as to Suite 100 or Suite 130) effective
upon Landlord's receipt of the Must Take Space Outside Delivery Date Termination
Notice (the "Must Take Space Termination Date"). Except as provided hereinbelow,
the Must Take Space Outside Delivery Date Termination Notice must be delivered
by Tenant to Landlord, if at all, not earlier than the Must Take Space Outside
Delivery Date and not later than five (5) business days after the Must Take
Space Outside Delivery Date. If Tenant delivers the Must Take Space Outside
Delivery Date Termination Notice to Landlord, then Landlord shall have the right
to suspend the Must Take Space Termination Date for a period ending forty-five
(45) days after the original Must Take Space Termination Date. If the Delivery
Date for Must Take Space occurs within said forty-five (45) day suspension
period, then the Must Take Space Outside Delivery Date Termination Notice shall
be of no further force and effect; if, however, the Delivery Date for Must Take
Space does not occur within said forty-five (45) day suspension period, then
this Lease shall terminate as to the Must Take Space only as of the date of
expiration of such forty-five (45) day period. If, prior to the Must Take Space
Outside Delivery Date, Landlord determines that the Delivery Date for Must Take
Space will not occur by the Must Take Space Outside Delivery Date, Landlord
shall have the right to deliver a written notice to Tenant stating Landlord's
opinion as to the date by which the Delivery Date for Must Take Space shall
occur and Tenant shall be required, within five (5) business days after receipt
of such notice, to either deliver the Must Take Space Outside Delivery Date
Termination Notice (which will mean that this Lease shall thereupon terminate as
to Must Take Space only) or agree to extend the Must Take Space Outside Delivery
Date to that date which is set by Landlord. Failure of Tenant to so respond in
writing within said five (5) business day period shall be deemed to constitute
Tenant's agreement to extend the Must Take Space Outside Delivery Date to that
date which is set by Landlord. If the Must Take Space Outside Delivery Date is
so extended, Landlord's right to request Tenant to elect to either terminate as
to Must Take Space or further extend the Must Take Space Outside Delivery Date
shall remain and shall continue to remain, with each of the notice periods and
response periods set forth above, until the Delivery Date for Must Take Space
has occurred or until this Lease is terminated as to Must Take Space.
25.4.2Confirmation Letter.  At any time after the Must Take Effective Date,
Landlord may deliver to Tenant a notice substantially in the form of Exhibit C
attached hereto, as a confirmation of the information set forth therein with
respect to the Must Take Space.  Tenant shall execute and return (or, by written
notice to Landlord, reasonably object to) such notice within ten (10) business
days after receiving it.
25.4.3Base Rent.  With respect to the Must Take Space, commencing on the Must
Take Effective Date and continuing during the Must Take Expansion Term, Tenant
shall pay Base Rent at the same then applicable annual rate per square foot as
described in the rent table depicted in Section 1.4 of this Lease. All such Base
Rent shall be payable monthly by Tenant in accordance with the terms of this
Lease; provided, however, that the installment of Base Rent for the first full
calendar month for which Base Rent is payable for the Must Take Space hereunder
and the installment of Additional Rent for Expenses and Taxes for the first full
calendar month for which such Additional Rent is payable for the Must Take Space
hereunder shall be paid upon Tenant's execution and delivery of this Lease in
accordance with Section 1.8 above.
25.4.4Tenant's Share.  With respect to the Must Take Space during the Must Take
Expansion Term, Tenant's Share shall be 20.4839%.
25.4.5Improvements to the Must Take Space.  Following the Must Take Effective
Date, Tenant shall be entitled to perform improvements to the Must Take Space,
in accordance with the Work Letter attached to this Lease as Exhibit B, provided
that (i) the Allowance for the Must Take Space shall be the product of
$1,731,200.00 (based upon $40.00 per rentable square foot of the Must Take
Space) multiplied by a fraction, the numerator of which is the number of months
remaining in the Term as of the Must Take Effective Date and the denominator of
which is 68, and which Allowance may be used at Tenant's election for
improvements to the initial Premises, Suite 130, and/or the Must Take Space, and
(ii) if Tenant fails to use the entire Allowance (as calculated under this
Section 2.4.5) by December 31, 2020, the unused amount shall revert to Landlord
and Tenant shall have no further rights with respect thereto.
25.4.6Parking.  During the Expansion Term, Tenant shall be entitled to use
additional parking spaces as provided in Section 1.9.
25.4.7Delivery of Must Take Space.  The parties acknowledge and agree that
Landlord has previously leased the Must Take Space to a third party (such party,
and any successor or assignee thereto, the "Suite 500 Existing Tenant") for a
lease term extending through October 31, 2019 ("Suite 500 Existing Lease").  If
the Suite 500 Existing Tenant fails to surrender





--------------------------------------------------------------------------------





possession of the Must Take Space by the expiration of the Suite 500 Existing
Lease, then Landlord shall use commercially reasonable efforts to recover
possession of the Must Take Space from the Suite 500 Existing Tenant as soon
thereafter as reasonably possible (including, if necessary in Landlord's
reasonable judgement, by commencing and pursuing an unlawful detainer). Landlord
shall use commercially reasonable efforts, subject to the rights of the
Suite 500 Existing Tenant under the Suite 500 Existing Lease, to schedule and
perform, at least 90 days before the Must Take Target Delivery Date, a
walk-through of the Must Take Space during which representatives of Landlord and
Tenant may identify any leasehold improvements in the Must Take Space that
(a) Landlord may have the right, under the Suite 500 Existing Lease, to require
the Suite 500 Existing Tenant to remove, and (b) Tenant wishes not to be removed
or to be removed. If Tenant provides to Landlord, within 15 days after the
walk-through, a written notice ("Non-Removal Notice") identifying any leasehold
improvements in the Must Take Space that Tenant does not wish to be removed
before the Must Take Effective Date, then Landlord shall use commercially
reasonable efforts to enforce any rights it may have under the Suite 500
Existing Lease to require the Suite 500 Existing Tenant to not perform such
removal obligations, or, if applicable, to waive any such rights to cause the
Suite 500 Existing Tenant to perform such removal obligations. Landlord shall,
within ten (10) business days after receiving Tenant's Non-Removal Notice,
notify Tenant whether removal of the item(s) specified in Tenant's Non-Removal
Notice shall be required of Tenant upon the expiration or earlier termination of
this Lease; provided that in any event, Landlord shall not require removal of
Building-standard office improvements.
3.RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, "Rent") to Landlord or Landlord's agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time, in money of the United States of America that, at the time of payment,
is legal tender for the payment of all obligations. As used herein, "Additional
Rent" means all amounts, other than Base Rent, that Tenant is required to pay
Landlord hereunder. Subject to Section 1.4 and Section 2.1.1 above, monthly
payments of Base Rent and monthly payments of Additional Rent for Expenses
(defined in Section 4.2.2), Taxes (defined in Section 4.2.3) and parking
(collectively, "Monthly Rent") shall be paid in advance on or before the first
day of each calendar month during the Term; provided, however, that the
installment of Base Rent for the first full calendar month for which Base Rent
is payable hereunder and the installment of Additional Rent for Expenses and
Taxes for the first full calendar month for which such Additional Rent is
payable hereunder shall be paid upon Tenant's execution and delivery hereof.
Except as otherwise provided herein, all other items of Additional Rent shall be
paid within 30 days after Landlord's request for payment. Rent for any partial
calendar month shall be prorated based on the actual number of days in such
month. Without limiting Landlord's other rights or remedies, (a) if any
installment of Rent is not received by Landlord or its designee within five (5)
business days after its due date, Tenant shall pay Landlord a late charge equal
to 5% of the overdue amount; and (b) any Rent that is not paid within 10 days
after its due date shall bear interest, from its due date until paid, at the
lesser of 12% per annum or the highest rate permitted by Law (defined in
Section 5). Tenant's covenant to pay Rent is independent of every other covenant
herein.
4.EXPENSES AND TAXES.
25.1General Terms. In addition to Base Rent, Tenant shall pay, for both the
initial Premises and the Must Take Space and in accordance with Section 4.4, for
each Expense Year (defined in Section 4.2.1), an amount equal to the sum of
(a) Tenant's Share of Expenses for such Expense Year, plus (b) Tenant's Share of
Taxes for such Expense Year. Tenant's Share of the Expenses and Tenant's Share
of the Taxes for any partial Expense Year shall be prorated based on the number
of days in such Expense Year.
25.2Definitions. As used herein, the following terms have the following
meanings:
25.4.1"Expense Year" means each calendar year in which any portion of the Term
occurs.
25.4.2"Expenses" means all expenses, costs and amounts that Landlord pays or
incurs during any Expense Year because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Property. Landlord shall act in a reasonable manner in incurring
Expenses. Expenses shall include (i) the cost of supplying all utilities, the
cost of operating, repairing, maintaining and renovating the utility, telephone,
mechanical, sanitary, storm-drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections, the cost of contesting any Laws
that may affect Expenses, and the costs of complying with any
governmentally-mandated transportation-management or similar program; (iii) the
cost of all commercially reasonable insurance premiums and deductibles; (iv) the
cost of landscaping and relamping; (v) the cost of parking-area operation,
repair, restoration, and maintenance; (vi) a management fee in the amount (which
is hereby acknowledged to be reasonable) of 3% of gross annual receipts from the
Building (excluding the management fee), together with other fees and costs,
including consulting fees, legal fees and accounting fees, of all contractors
and consultants in connection with the management, operation, maintenance and
repair of the Property; (vii) the fair rental value of any management office
space; (viii) wages, salaries and other compensation, expenses and benefits,
including taxes levied thereon, of all persons to the extent engaged in the
operation, maintenance and security of the Property, and costs of training,
uniforms, and employee enrichment for such persons; (ix) the costs of operation,
repair, maintenance and replacement of all systems and equipment (and components
thereof) of the Property; (x) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
Common Areas,





--------------------------------------------------------------------------------





maintenance and replacement of curbs and walkways, repair to roofs and
re-roofing; (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property; (xii) the cost of capital improvements or any other items that are
(A) intended to reduce current or future Expenses, enhance the safety or
security of the Property or its occupants, or enhance the environmental
sustainability of the Property's operations, or (B) required under any Law
(except to the extent that such Law was in effect and required such capital
expenditure(s) before the date hereof); (xiii) the cost of tenant-relation
programs reasonably established by Landlord; and (xiv) payments under any
existing or future reciprocal easement agreement, transportation management
agreement, cost-sharing agreement or other covenant, condition, restriction or
similar instrument affecting the Property.
Notwithstanding the foregoing, Expenses shall not include:
(a)capital expenditures not described in clauses (xi) or (xii) above (in
addition, any capital expenditure shall be amortized (including actual or
imputed interest on the amortized cost) over the lesser of (i) the useful life
of the item purchased through such capital expenditure, as reasonably determined
by Landlord, or (ii) the period of time as Landlord reasonably estimates will be
required for any Expense savings resulting from such capital expenditure to
equal such capital expenditure; provided, however, that any capital expenditure
that is included in Expenses solely on the grounds that it is intended to reduce
current or future Expenses shall be so amortized over the period of time
described in the preceding clause (ii));
(b)depreciation;
(c) payments of mortgage or other non-operating debts of Landlord;
(d)costs of repairs to the extent Landlord is reimbursed by insurance or
condemnation proceeds;
(e)except as provided in clause (xiii) above, costs of leasing space in the
Building, including brokerage commissions, lease concessions, rental abatements
and construction allowances granted to specific tenants, and costs of
constructing (as distinguished from repairing) tenant improvements for specific
tenants;
(f)costs of selling, financing or refinancing the Building;
(g)fines, penalties or interest resulting from late payment of Taxes or
Expenses;
(h)organizational expenses of creating or operating the entity that constitutes
Landlord;
(i)damages paid to Tenant hereunder or to other tenants of the Building under
their respective leases;
(j)reserves;
(k)costs of cleaning up Hazardous Materials, except for routine cleanup
performed as part of the ordinary operation and maintenance of the Property, and
costs resulting from the presence of Hazardous Materials at the Property in
amounts or conditions that violate applicable Laws (as used herein, "Hazardous
Materials" means any material now or hereafter defined or regulated by any Law
or governmental authority as radioactive, toxic, hazardous, or waste, or a
chemical known to the state of California to cause cancer or reproductive
toxicity, including (1) petroleum and any of its constituents or byproducts,
(2) radioactive materials, (3) asbestos in any form or condition, and
(4) materials regulated by any of the following, as amended from time to time,
and any rules promulgated thereunder: the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. §§9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§2601, et seq.; the Clean Water Act, 33 U.S.C. §§1251 et
seq.; the Clean Air Act, 42 U.S.C. §§7401 et seq.; The California Health and
Safety Code; The California Water Code; The California Labor Code; The
California Public Resources Code; and The California Fish and Game Code.);
(l)insurance deductibles other than (a) earthquake insurance deductibles up to
the amount (the "Annual Limit") of 0.5% of the total insurable value of the
Property per occurrence (provided, however, that, notwithstanding any contrary
provision hereof, if, for any occurrence, the earthquake insurance deductible
exceeds the Annual Limit, then, after such deductible is included (up to the
Annual Limit) in Expenses for the applicable Expense Year, such excess may be
included (up to the Annual Limit) in Expenses for the immediately succeeding
Expense Year, and any portion of such excess that is not so included in Expenses
for such immediately succeeding Expense Year may be included (up to the Annual
Limit) in Expenses for the next succeeding Expense Year, and so on with respect
to each succeeding Expense Year; provided further, however, that in no event
shall the portions of such deductible that are included in Expenses for any one
or more Expense Years exceed, in the aggregate, 5.0% of the total insurable
value of the Property), and (b) any other insurance deductibles up to $50,000.00
per occurrence;





--------------------------------------------------------------------------------





(m)any cost of repairing damage resulting from a Casualty (defined in
Section 11), other than (i) any insurance deductible (subject to clause (l)
above), and (ii) if such damage is not covered by Landlord's insurance (as
determined without regard to any deductible), any portion of such cost that does
not exceed the maximum amount of the insurance deductible for such damage that
would not have been excluded from Expenses under clause (l) above if such damage
had been covered by Landlord's insurance;
(n)costs of services or benefits made available to other tenants of the Building
but not to Tenant;
(o)any cost of repairing damage resulting from a Taking (defined in Section 13);
(p)co-insurance payments;
(q)fines or penalties resulting from any violations of Law, negligence or
willful misconduct of Landlord or its employees, agents or contractors; or
(r)costs of curing defects in design or original construction of the Property.
If, during any portion of any Expense Year, the Building is not 100% occupied
(or a service provided by Landlord to Tenant is not provided by Landlord to a
tenant that provides such service itself, or any tenant of the Building is
entitled to free rent, rent abatement or the like), Expenses for such Expense
Year shall be determined as if the Building had been 100% occupied (and all
services provided by Landlord to Tenant had been provided by Landlord to all
tenants, and no tenant of the Building had been entitled to free rent, rent
abatement or the like) during such portion of such Expense Year.
25.4.3"Taxes" means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property. Taxes shall include
(a) real estate taxes; (b) general and special assessments; (c) transit taxes;
(d) leasehold taxes; I personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems, appurtenances, furniture and other
personal property used in connection with the Property; (f) any tax on the rent,
right to rent or other income from any portion of the Property or as against the
business of leasing any portion of the Property; and (g) any assessment, tax,
fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes). Any costs and expenses (including reasonable attorneys' and consultants'
fees) incurred in attempting to protest, reduce or minimize Taxes shall be
included in Taxes for the year in which they are incurred. Notwithstanding any
contrary provision hereof, Taxes shall be determined without regard to any
"green building" credit and shall exclude (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, transfer taxes, estate taxes, federal and state income taxes, and other
taxes to the extent (x) applicable to Landlord's general or net income (as
opposed to rents, receipts or income attributable to operations at the
Property), or (y) measured solely by the square footage, rent, fees, services,
tenant allowances or similar amounts, rights or obligations described or
provided in or under any particular lease, license or similar agreement or
transaction at the Building; (ii) any Expenses, and (iii) any items required to
be paid or reimbursed by Tenant under Section 4.5. Notwithstanding the
foregoing, if Landlord receives a "green building" credit against Taxes for any
Expense Year as a result, in whole or in part, of Tenant's incurrence of any
amount(s) included in Expenses for any Expense Year(s) (for purposes of this
sentence, collectively, the "Tenant-Paid Cost"), then, to the extent such credit
is fairly attributable to the Tenant-Paid Cost, Taxes for such Expense Year
shall be reduced by the lesser of (x) the amount of such credit, or (y) the
Tenant-Paid Cost. If any assessment included in Taxes can be paid by Landlord in
installments, such assessment shall not be included in Taxes in any calendar
year in an amount exceeding that which would be included in Taxes in such
calendar year if such assessment were paid in the maximum number of installments
permitted by Law.
25.3Allocation. Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the Property. If
Landlord incurs Expenses or Taxes for the Property together with another
property, Landlord, in its reasonable discretion, shall equitably allocate such
shared amounts between the Property and such other property.
25.4Calculation and Payment of Expenses and Taxes.
25.4.1Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord shall
give to Tenant, after the end of each Expense Year, a statement (the
"Statement") setting forth the actual Expenses and Taxes for such Expense Year.
If the amount paid by Tenant for such Expense Year pursuant to Section 4.4.2 is
less or more than the sum of Tenant's Share of





--------------------------------------------------------------------------------





the actual Expenses plus Tenant's Share of the actual Taxes (as such amounts are
set forth in such Statement), Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the Rent then or next due hereunder; provided, however, that if this
Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 30 days after
delivery of such Statement. Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party's rights under
this Section 4.
25.4.2Statement of Estimated Expenses and Taxes. Landlord shall give to Tenant,
for each Expense Year, a statement (the "Estimate Statement") setting forth
Landlord's reasonable estimates of the Expenses and Taxes (the "Estimated
Expenses") and Taxes (the "Estimated Taxes") for such Expense Year. Upon
receiving an Estimate Statement, Tenant shall pay, with its next installment of
Base Rent, an amount equal to the excess of (a) the amount obtained by
multiplying (i) the sum of Tenant's Share of the Estimated Expenses plus
Tenant's Share of the Estimated Taxes (as such amounts are set forth in such
Estimate Statement), by (ii) a fraction, the numerator of which is the number of
months that have elapsed in the applicable Expense Year (including the month of
such payment) and the denominator of which is 12, over (b) any amount previously
paid by Tenant for such Expense Year pursuant to this Section 4.4.2. Until
Landlord delivers a new Estimate Statement (which Landlord may do at any time),
Tenant shall pay monthly, with the monthly Base Rent installments, an amount
equal to one-twelfth (1/12) of the sum of Tenant's Share of the Estimated
Expenses plus Tenant's Share of the Estimated Taxes, as such amounts are set
forth in the previous Estimate Statement. Any failure of Landlord to timely
deliver any Estimate Statement shall not diminish Landlord's rights to receive
payments and revise any previous Estimate Statement under this Section 4.
25.4.3Retroactive Adjustment of Taxes. Notwithstanding any contrary provision
hereof, if, after Landlord's delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year (whether by reason of
reassessment, error, or otherwise), Taxes for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant's Share of Taxes, Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the Rent then or next due hereunder; provided,
however, that if this Lease has expired or terminated and Tenant has vacated the
Premises, Tenant shall pay Landlord the amount of such underpayment, or Landlord
shall pay Tenant the amount of such overpayment (less any Rent due), within
30 days after such adjustment is made.
25.5Charges for Which Tenant Is Directly Responsible. Notwithstanding any
contrary provision hereof, Tenant, promptly upon demand, shall pay (or if paid
by Landlord, reimburse Landlord for) each of the following to the extent levied
against Landlord or Landlord's property: (a) any tax based upon or measured by
(i) the cost or value of Tenant's trade fixtures, equipment, furniture or other
personal property, or (ii) the cost or value of the Leasehold Improvements
(defined in Section 7.1) to the extent such cost or value exceeds that of a
Building-standard build-out, as determined by Landlord; (b) any rent tax, sales
tax, service tax, transfer tax, value added tax, use tax, business tax, gross
income tax, gross receipts tax, or other tax, assessment, fee, levy or charge
measured solely by the square footage, Rent, services, tenant allowances or
similar amounts, rights or obligations described or provided in or under this
Lease; (c) any tax assessed upon the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of any portion of
the Property; and (d) any tax assessed on this transaction or on any document to
which Tenant is a party that creates an interest or estate in the Premises.
25.6Books and Records. Within 60 days after receiving any Statement (the "Review
Notice Period"), Tenant may give Landlord notice ("Review Notice") stating that
Tenant elects to review Landlord's calculation of the Expenses and/or Taxes for
the Expense Year to which such Statement applies and identifying with reasonable
specificity the records of Landlord reasonably relating to such matters that
Tenant desires to review. Within a reasonable time after receiving a timely
Review Notice (and, at Landlord's option, an executed confidentiality agreement
as described below), Landlord shall deliver to Tenant, or make available for
inspection at a location reasonably designated by Landlord, copies of such
records. Within 60 days after such records are made available to Tenant (the
"Objection Period"), Tenant may deliver to Landlord notice (an "Objection
Notice") stating with reasonable specificity any objections to the Statement, in
which event Landlord and Tenant shall work together in good faith to resolve
Tenant's objections. Tenant may not deliver more than one Review Notice or more
than one Objection Notice with respect to any Statement. If Tenant fails to give
Landlord a Review Notice before the expiration of the Review Notice Period or
fails to give Landlord an Objection Notice before the expiration of the
Objection Period, Tenant shall be deemed to have approved the Statement. If
Tenant retains an agent to review Landlord's records, the agent must be with a
CPA firm licensed to do business in the State of California and its fees shall
not be contingent, in whole or in part, upon the outcome of the review. Tenant
shall be responsible for all costs of such review. The records and any related
information obtained from Landlord shall be treated as confidential, and as
applicable only to the Premises, by Tenant, its auditors, consultants, and any
other parties reviewing the same on behalf of Tenant (collectively, "Tenant's
Auditors"). Before making any records available for review, Landlord may require
Tenant and Tenant's Auditors to execute a reasonable confidentiality agreement,
in which event Tenant shall cause the same to be executed and delivered to
Landlord within 30 days after receiving it from Landlord, and if Tenant fails to
do so, the Objection Period shall be reduced by one day for each day by which
such execution and delivery follows the expiration of such 30-day period.
Notwithstanding any contrary provision hereof, Tenant may not examine Landlord's
records or dispute any Statement if





--------------------------------------------------------------------------------





any Rent remains unpaid past its due date. If, for any Expense Year, Landlord
and Tenant determine that the sum of Tenant's Share of the actual Expenses plus
Tenant's Share of the actual Taxes is less or more than the amount reported,
Tenant shall receive a credit in the amount of its overpayment against Rent then
or next due hereunder, or pay Landlord the amount of its underpayment with the
Rent next due hereunder; provided, however, that if this Lease has expired or
terminated and Tenant has vacated the Premises, Landlord shall pay Tenant the
amount of its overpayment (less any Rent due), or Tenant shall pay Landlord the
amount of its underpayment, within 30 days after such determination.
5.USE; COMPLIANCE WITH LAWS.
25.1Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or unreasonably annoys other occupants of the Project, or
constitutes a nuisance. Tenant, at its expense, shall comply with all Laws
relating to (i) the operation of its business at the Project, (ii) the use,
condition, configuration or occupancy of the Premises, (iii) any Supplemental
Systems (defined below) serving the Premises, whether located inside or outside
of the Premises, or (iv) the portions of Base Building Systems (defined below)
located in the Premises; provided, however, that nothing in this sentence shall
be deemed to require Tenant to make any change to any Common Area or the Base
Building (other than portions of Base Building Systems located in the Premises).
If, in order to comply with any such Law, Tenant must obtain or deliver any
permit, certificate or other document evidencing such compliance, Tenant shall
provide a copy of such document to Landlord promptly after obtaining or
delivering it. If a change to any Common Area or the Base Building (other than
any portion of a Base Building System located in the Premises) becomes required
under Law (or if any such requirement is enforced) as a result of any
Tenant-Insured Improvement (defined in Section 10.2.2), the installation of any
trade fixture, or any particular use of the Premises (as distinguished from
general office use), then Tenant, upon demand, shall (x) at Landlord's option,
either make such change at Tenant's cost or pay Landlord the cost of making such
change, and (y) pay Landlord a coordination fee equal to 10% of the cost of such
change. As used herein, "Law" means any existing or future law, ordinance,
regulation or requirement of any governmental authority having jurisdiction over
the Project or the parties. As used herein, "Supplemental System" means any Unit
(defined in Section 25.5), supplemental fire-suppression system, kitchen
(including any hot water heater, dishwasher, garbage disposal, insta-hot
dispenser, or plumbing), shower or similar facility, or any other system that
would not customarily be considered part of the base building of a first-class
multi-tenant office building. As used herein, "Base Building System" means any
mechanical (including HVAC), electrical, plumbing or fire/life-safety system
serving the Building, other than a Supplemental System. As used herein, "Base
Building" means the structural portions of the Building, together with the Base
Building Systems.
25.2Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act ("ADA")) to the extent that (a) such compliance is
necessary for Tenant to use the Premises for general office use in a normal and
customary manner and for Tenant's employees and visitors to have reasonably safe
access to and from the Premises, or (b) Landlord's failure to cause such
compliance would impose liability upon Tenant under Law; provided, however, that
Landlord shall not be required to cause such compliance to the extent
non-compliance (x) is triggered by any matter that is Tenant's responsibility
under Section 5.1 or 7.3 or any other provision hereof, or (y) arises under any
provision of the ADA other than Title III thereof. Notwithstanding the
foregoing, Landlord may contest any alleged violation in good faith, including
by applying for and obtaining a waiver or deferment of compliance, asserting any
defense allowed by Law, and appealing any order or judgment to the extent
permitted by Law; provided, however, that after exhausting any rights to contest
or appeal, Landlord shall perform any work necessary to comply with any final
order or judgment.
6.SERVICES.
25.1Standard Services. Landlord shall provide the following services on all days
(unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning ("HVAC") in season during
Building HVAC Hours, stubbed to the Premises; (b) electricity supplied by the
applicable public utility, stubbed to the Premises; (c) water supplied by the
applicable public utility (i) for use in lavatories and any drinking facilities
located in Common Areas within the Building, and (ii) stubbed to the Building
core for use in any plumbing fixtures located in the Premises; (d) janitorial
services to the Premises, except on weekends and Holidays; (e) elevator service
(subject to scheduling by Landlord, and payment of Landlord's standard usage
fee, for any freight service); and (f) access to the Building for Tenant and its
employees, 24 hours per day/7 days per week, subject to the terms hereof and
such security or monitoring systems as Landlord may reasonably impose, including
sign-in procedures and/or presentation of identification cards.
25.2Above-Standard Use. Landlord shall provide HVAC service outside Building
HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord such
hourly cost per zone as Landlord may require. The parties acknowledge that, as
of the date hereof, Landlord's charge for HVAC service outside Building Hours is
$60.00 per hour, for a minimum of four (4) hours, subject to change from time to
time. Tenant shall not, without Landlord's prior consent, use equipment that may
affect the temperature maintained by the air conditioning system or consume
above-Building-standard amounts of any water furnished for the Premises by
Landlord pursuant to Section 6.1. If Tenant's consumption of electricity or
water exceeds the rate Landlord reasonably deems to be standard for the
Building, Tenant shall pay Landlord, upon billing, the cost of such excess
consumption,





--------------------------------------------------------------------------------





including any costs of installing, operating and maintaining any equipment that
is installed in order to supply or measure such excess electricity or water. The
connected electrical load of Tenant's incidental-use equipment shall not exceed
the Building-standard electrical design load, and Tenant's electrical usage
shall not exceed the capacity of the feeders to the Project or the risers or
wiring installation.
25.3Interruption. Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (defined in Section 25.2) (each, a "Service Interruption") shall not
render Landlord liable to Tenant, constitute a constructive eviction, or excuse
Tenant from any obligation hereunder. Notwithstanding the foregoing, if all or a
material portion of the Premises is made untenantable or inaccessible for more
than three (3) consecutive business days after notice from Tenant to Landlord by
a Service Interruption that (a) does not result from a Casualty (defined in
Section 11), a Taking (defined in Section 13) or an Act of Tenant (defined in
Section 10.1), and (b) can be corrected through Landlord's reasonable efforts,
then, as Tenant's sole remedy, Monthly Rent shall abate for the period beginning
on the day immediately following such 3-business-day period and ending on the
day such Service Interruption ends, but only in proportion to the percentage of
the rentable square footage of the Premises made untenantable or inaccessible
and not occupied by Tenant.
7.REPAIRS AND ALTERATIONS.
25.1Repairs. Subject to Section 11, Tenant, at its expense, shall perform all
maintenance and repairs (including replacements) to the Premises, and keep the
Premises in as good condition and repair as existed when Tenant took possession
and as thereafter improved, except for reasonable wear and tear and repairs that
are Landlord's express responsibility hereunder. Tenant's maintenance and repair
obligations shall include (a) all leasehold improvements in the Premises,
including any Tenant Improvements, any Alterations (defined in Section 7.2), and
any leasehold improvements installed pursuant to any prior lease (the "Leasehold
Improvements"), but excluding the Base Building; (b) any Supplemental Systems
serving the Premises, whether located inside or outside of the Premises; and
(c) all Lines (defined in Section 23) and trade fixtures. Notwithstanding the
foregoing, if a Default (defined in Section 19.1) or an emergency exists,
Landlord may, at its option, perform such maintenance and repairs on Tenant's
behalf, in which case Tenant shall pay Landlord, upon demand, the cost of such
work plus a coordination fee equal to 10% of such cost. Landlord shall perform
all maintenance and repairs to (i) the roof and exterior walls and windows of
the Building, (ii) the Base Building, and (iii) the Common Areas.
25.2Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facility or other
system serving the Premises (an "Alteration") without Landlord's prior consent,
which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by Landlord.
Notwithstanding the foregoing, provided that Landlord receives 10 business days'
prior notice, Landlord's prior consent shall not be required for any Alteration
that is decorative only (e.g., carpet installation or painting) or that (i) is
reasonably estimated (together with any other Alterations performed without
Landlord's consent pursuant to this sentence during the 12-month period ending
on the date of such notice) to cost less than $15,000.00; (ii) is not visible
from outside the Premises; (iii) does not affect any system or structural
component of the Building; and (iv) does not require work to be performed inside
the walls or above the ceiling of the Premises. For any Alteration, (a) Tenant,
before beginning work, shall deliver to Landlord, and obtain Landlord's approval
of, plans and specifications; (b) Landlord, in its discretion, may require
Tenant to obtain security for performance satisfactory to Landlord; (c) Tenant
shall deliver to Landlord "as built" drawings (in CAD format, if requested by
Landlord), completion affidavits, full and final lien waivers, and all
governmental approvals; and (d) Tenant shall pay Landlord upon demand
(i) Landlord's reasonable out-of-pocket expenses incurred in reviewing the work,
and (ii) a coordination fee equal to 10% of the cost of the work; provided,
however, that this clause (d) shall not apply to any Tenant Improvements.
25.3Tenant Work. Before beginning any repair or Alteration or any work affecting
Lines (collectively, "Tenant Work"), Tenant shall deliver to Landlord, and
obtain Landlord's approval of, (a) names of contractors, subcontractors,
mechanics, laborers and materialmen; (b) evidence of contractors' and
subcontractors' insurance; and (c) any required governmental permits. Tenant
shall perform all Tenant Work (i) in a good and workmanlike manner using
materials of a quality reasonably approved by Landlord; (ii) in compliance with
any approved plans and specifications, all Laws, the National Electric Code, and
Landlord's construction rules and regulations; and (iii) in a manner that does
not impair the Base Building. If, as a result of any Tenant Work, Landlord
becomes required under Law to perform any inspection, give any notice, or cause
such Tenant Work to be performed in any particular manner, Tenant shall comply
with such requirement and promptly provide Landlord with reasonable
documentation of such compliance. Landlord's approval of Tenant's plans and
specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord's reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.
8.LANDLORD'S PROPERTY. All Leasehold Improvements shall become Landlord's
property upon installation and without compensation to Tenant. However, nothing
herein shall be deemed to (a) transfer to Landlord ownership of any of





--------------------------------------------------------------------------------





Tenant's trade fixtures, furniture, equipment or other personal property
installed in the Premises ("Tenant's Property"), or (b) prohibit Tenant from
removing Tenant's Property from the Premises, provided that Tenant repairs all
damage caused by its installation or removal.
9.LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys' fees
and expenses, shall be reimbursed by Tenant upon demand.
10.INDEMNIFICATION; INSURANCE.
25.1Waiver and Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord's managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the "Landlord Parties") for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party, or (ii) any failure to prevent or control any criminal or otherwise
wrongful conduct by any third party or to apprehend any third party who has
engaged in such conduct. Tenant shall indemnify, defend, protect, and hold the
Landlord Parties harmless from any obligation, loss, claim, action, liability,
penalty, damage, cost or expense (including reasonable attorneys' and
consultants' fees and expenses) (each, a "Claim") that is imposed or asserted by
any third party and arises from any negligence, willful misconduct or breach of
this Lease of or by Tenant, any party claiming by, through or under Tenant,
their (direct or indirect) owners, or any of their respective beneficiaries,
trustees, officers, directors, employees, agents, contractors, licensees or
invitees (each, an "Act of Tenant"), except to the extent such Claim arises from
any negligence, willful misconduct or breach of this Lease of or by any Landlord
Party. Landlord shall indemnify, defend, protect, and hold Tenant, its (direct
or indirect) owners, and their respective beneficiaries, trustees, officers,
directors, employees and agents (including Tenant, the "Tenant Parties")
harmless from any Claim that is imposed or asserted by any third party and
arises from any negligence, willful misconduct or breach of this Lease of or by
any Landlord Party, except to the extent such Claim arises from an Act of
Tenant.
25.2Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts:
25.4.1Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant's operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with combined primary and excess/umbrella limits of at least
$3,000,000 each occurrence and $4,000,000 annual aggregate.
25.4.2Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant's property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant pursuant to this Lease ("Tenant-Insured
Improvements"). Such insurance shall be written on a special cause of loss or
all risk form for physical loss or damage, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and shall include coverage for damage or
other loss caused by fire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing business interruption
coverage for a period of one year.
25.4.3Workers' Compensation statutory limits and Employers' Liability limits of
$1,000,000.
25.3Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant's liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-VIII. Tenant's
Commercial General Liability Insurance shall (a) name the Landlord Parties and
any other party designated by Landlord ("Additional Insured Parties") as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant's insurance. Landlord shall be designated as a loss
payee with respect to Tenant's Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant's insurance company on the forms currently designated "ACORD 25"
(Certificate of Liability Insurance) and "ACORD 28" (Evidence of Commercial
Property Insurance) or the equivalent. Attached to the ACORD 25 (or equivalent)
there shall be an endorsement (or an excerpt from the policy) naming the
Additional Insured Parties as additional insureds, and attached to the ACORD 28
(or equivalent) there shall be an endorsement (or an excerpt from the policy)
designating Landlord as a loss payee with respect to Tenant's Property Insurance
on any Tenant-Insured Improvements, and each such endorsement (or policy
excerpt) shall be binding on Tenant's insurance company.





--------------------------------------------------------------------------------





25.4Subrogation. Notwithstanding any contrary provision hereof (but subject to
Section 11 hereof and Sections 4 and 8 of Exhibit D), each party waives, and
shall cause its insurance carrier to waive, any right of recovery against the
other party, any of its (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees or agents for any loss
of or damage to property which loss or damage is (or, if the insurance required
hereunder had been carried, would have been) covered by the waiving party's
property insurance, without regard to any negligence of any party so released.
For purposes of this Section 10.4 only, (a) any deductible with respect to a
party's insurance shall be deemed covered by, and recoverable by such party
under, valid and collectable policies of insurance, and (b) any contractor
retained by Landlord to install, maintain or monitor a fire or security alarm
for the Building shall be deemed an agent of Landlord.
25.5Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant's
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
Comparable Buildings.
25.6Landlord's Insurance. Landlord shall maintain the following insurance,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain, the premiums of which shall be included in
Expenses: (a) Commercial General Liability insurance applicable to the Property,
Building and Common Areas providing, on an occurrence basis, a minimum combined
single limit of at least $3,000,000.00; (b) Special Cause of Loss Insurance on
the Building at replacement cost value as reasonably estimated by Landlord;
(c) Worker's Compensation insurance to the extent required by Law; and
(d) Employers Liability Coverage to the extent required by Law.
11.CASUALTY DAMAGE. With reasonable promptness after discovering any damage to
the Premises (other than trade fixtures), or to any Common Area or portion of
the Base Building necessary for access to or tenantability of the Premises,
resulting from any fire or other casualty (a "Casualty"), Landlord shall notify
Tenant of Landlord's reasonable estimate of the time required to substantially
complete repair of such damage (the "Landlord Repairs"). If, according to such
estimate, the Landlord Repairs cannot be substantially completed within 180 days
after they are commenced, either party may terminate this Lease upon 60 days'
notice to the other party delivered within 10 days after Landlord's delivery of
such estimate. Within 90 days after discovering any damage to the Project
resulting from any Casualty, Landlord may, whether or not the Premises are
affected, terminate this Lease by notifying Tenant if (i) any Security Holder
terminates any ground lease or requires that any insurance proceeds be used to
pay any mortgage debt; (ii) any damage to Landlord's property is not fully
covered by Landlord's insurance policies; (iii) Landlord decides to rebuild the
Building or Common Areas so that it or they will be substantially different
structurally or architecturally; (iv) the damage occurs during the last
12 months of the Term; or (v) any owner, other than Landlord, of any damaged
portion of the Project does not intend to repair such damage; provided, however,
that (x) Landlord may not terminate this Lease pursuant to the preceding
clauses (i), (ii), (iii) or (v) unless the Premises have been materially damaged
or Landlord also exercises all rights it may have acquired as a result of the
Casualty to terminate any other leases of space in the Building, and
(y) Landlord may not terminate this Lease pursuant to the preceding clause (iv)
unless the Premises have been materially damaged or Landlord also exercises all
rights it may have acquired as a result of the Casualty to terminate any other
leases of space in the Building that have less than 12 months remaining in their
terms when the Casualty occurs. If this Lease is not terminated pursuant to this
Section 11, Landlord shall promptly and diligently perform the Landlord Repairs,
subject to reasonable delays for insurance adjustment and other events of Force
Majeure. The Landlord Repairs shall restore the Premises (other than trade
fixtures) and any Common Area or portion of the Base Building necessary for
access to or tenantability of the Premises to substantially the same condition
that existed when the Casualty occurred, except for (a) any modifications
required by Law or any Security Holder, and (b) any modifications to the Common
Areas that are deemed desirable by Landlord, are consistent with the character
of the Project, and do not materially impair access to or tenantability of the
Premises. Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its
designee) all insurance proceeds payable to Tenant under Tenant's insurance
required under Section 10.2 with respect to any Tenant-Insured Improvements, and
if the estimated or actual cost of restoring any Tenant-Insured Improvements
exceeds the insurance proceeds received by Landlord from Tenant's insurance
carrier, Tenant shall pay such excess to Landlord within 15 days after
Landlord's demand. No Casualty and no restoration performed as required
hereunder shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder; provided, however,
that if the Premises (other than trade fixtures) or any Common Area or portion
of the Base Building necessary for access to or tenantability of the Premises is
damaged by a Casualty, then, during any time that, as a result of such damage,
any portion of the Premises is inaccessible or untenantable and is not occupied
by Tenant, Monthly Rent shall be abated in proportion to the rentable square
footage of such portion of the Premises.
12.NONWAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord's acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant's failure to pay the particular Rent so accepted, regardless
of Landlord's knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord's right to receive the full amount of Rent due,
whether or not any endorsement or statement





--------------------------------------------------------------------------------





accompanying such payment purports to effect an accord and satisfaction. No
receipt of monies by Landlord from Tenant after the giving of any notice, the
commencement of any suit, the issuance of any final judgment, or the termination
hereof shall affect such notice, suit or judgment, or reinstate or extend the
Term or Tenant's right of possession hereunder.
13.CONDEMNATION. If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a "Taking") for more than 90 consecutive days, Landlord may
terminate this Lease. If more than 15% of the rentable square footage of the
Premises, or any Common Area or portion of the Base Building necessary for
access to or tenantability of the Premises, is Taken for more than
180 consecutive days, Tenant may terminate this Lease. Any such termination
shall be effective as of the date possession must be surrendered to the
authority, and the terminating party shall provide termination notice to the
other party within 45 days after receiving written notice of such surrender
date. Except as provided above in this Section 13, neither party may terminate
this Lease as a result of a Taking. Tenant shall not assert, and hereby assigns
to Landlord, any claim it may have for compensation because of any Taking;
provided, however, that Tenant may file a separate claim for any Taking of
Tenant's personal property or any trade fixtures that Tenant is entitled to
remove upon the expiration hereof, and for moving expenses, so long as such
claim does not diminish the award available to Landlord or any Security Holder
and is payable separately to Tenant. If this Lease is terminated pursuant to
this Section 13, all Rent shall be apportioned as of the date of such
termination. If a Taking occurs and this Lease is not so terminated, Monthly
Rent shall be abated for the period of such Taking in proportion to the
percentage of the rentable square footage of the Premises, if any, that is
subject to, or rendered inaccessible or untenantable by, such Taking and not
occupied by Tenant.
14.ASSIGNMENT AND SUBLETTING.
25.1Transfers. Tenant shall not, without Landlord's prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a "Transfer"). If Tenant desires Landlord's consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the "Contemplated Effective
Date"), a description of the portion of the Premises to be transferred (the
"Contemplated Transfer Space"), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the "Transfer Notice"). Within
15 business days after receiving the Transfer Notice, Landlord shall notify
Tenant of (a) its consent to the proposed Transfer, (b) its refusal to consent
to the proposed Transfer, or (c) its exercise of its rights under Section 14.4.
Any Transfer made without Landlord's prior consent shall, at Landlord's option,
be void and shall, at Landlord's option, constitute a Default. Tenant shall pay
Landlord a fee of $1,500.00 for Landlord's review of any proposed Transfer,
whether or not Landlord consents to it.
25.2Landlord's Consent. Subject to Section 14.4, Landlord shall not unreasonably
withhold its consent to any proposed Transfer. Without limiting other reasonable
grounds for withholding consent, it shall be deemed reasonable for Landlord to
withhold its consent to a proposed Transfer if:
25.4.1The proposed transferee is not a party of reasonable financial strength in
light of the responsibilities to be undertaken in connection with the Transfer
on the date the Transfer Notice is received; or
25.4.2The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or
25.4.3The proposed transferee is a governmental entity or a nonprofit
organization; or
25.4.4In the case of a proposed sublease, license or other occupancy agreement,
the rent or occupancy fee charged by Tenant to the transferee during the term of
such agreement, calculated using a present value analysis, is less than 75% of
the rent being quoted by Landlord or its Affiliate (defined in Section 14.6) at
the time of such Transfer for comparable space in the Project for a comparable
term, calculated using a present value analysis; or
25.4.5The proposed transferee or any of its Affiliates, on the date the Transfer
Notice is received, leases or occupies (or, at any time during the 3-month
period ending on the date the Transfer Notice is received, has negotiated with
Landlord to lease) space in the Project.
Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord's
consent thereto pursuant and subject to the terms of this Section 14;





--------------------------------------------------------------------------------





and (b) if Landlord withholds its consent in breach of this Section 14.2,
Tenant's sole remedies shall be contract damages (subject to Section 20) or
specific performance, and Tenant waives all other remedies, including any right
to terminate this Lease.
25.3Transfer Premium. If Landlord consents to a Transfer (other than a Permitted
Transfer or a Change of Control), Tenant shall pay Landlord an amount equal to
50% of any Transfer Premium (defined below). As used herein, "Transfer Premium"
means (a) in the case of an assignment, any consideration (including payment for
Leasehold Improvements) paid by the assignee for such assignment, less any
reasonable and customary expenses directly incurred by Tenant on account of such
assignment, including brokerage fees, legal fees, and Landlord's review fee, and
(b) in the case of a sublease, license or other occupancy agreement, for each
month of the term of such agreement, the amount by which all rent and other
consideration paid by the transferee to Tenant pursuant to such agreement (less
all reasonable and customary expenses directly incurred by Tenant on account of
such agreement, including brokerage fees, legal fees, construction costs and
Landlord's review fee, as amortized on a monthly, straight-line basis over the
term of such agreement) exceeds the Monthly Rent payable by Tenant hereunder
with respect to the Contemplated Transfer Space. Payment of Landlord's share of
the Transfer Premium shall be made (x) in the case of an assignment, within
10 days after Tenant receives the consideration described above, and (y) in the
case of a sublease, license or other occupancy agreement, for each month of the
term of such agreement, within five (5) business days after Tenant receives the
rent and other consideration described above.
25.4Landlord's Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8), a
sublease (including any expansion rights) of less than 75% of the rentable
square footage of the then existing Premises, or a sublease for a term
(including any extension options) of less than 75% of the balance of the Term
remaining on the Contemplated Effective Date (excluding any unexercised
extension options), or a Change of Control, Landlord, by notifying Tenant within
15 business days after receiving the Transfer Notice, may terminate this Lease
with respect to the Contemplated Transfer Space as of the Contemplated Effective
Date. If the Contemplated Transfer Space is less than the entire Premises, then
Base Rent, Tenant's Share, the amount of any Security Deposit and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
portion of the Premises retained by Tenant. Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.
25.5Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord's request, a complete
statement, certified by an independent CPA or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium. In the case of
an assignment, the assignee shall assume in writing, for Landlord's benefit, all
of Tenant's obligations hereunder. No Transfer, with or without Landlord's
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder. Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord's consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee or other occupant thereunder.
25.6Change of Control. As used herein, "Change of Control" means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of more than 50% of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) in Tenant
by one or more parties that neither owned, nor are Affiliates (defined below) of
one or more parties that owned, a Controlling Interest in Tenant immediately
before such transaction(s). As used herein, "Controlling Interest" means control
over an entity, other than control arising from the ownership of voting
securities listed on a recognized securities exchange. As used herein, "control"
means the direct or indirect power to direct the ordinary management and
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise. As used herein, "Affiliate" means, with respect to any
party, a person or entity that controls, is under common control with, or is
controlled by such party. (Landlord acknowledges that, by operation of the
definitions of "Transfer," "Change of Control" and "Controlling Interest," no
stock of Tenant listed on a recognized securities exchange shall be deemed a
Controlling Interest, and, therefore, no issuance of Tenant's stock in an
offering or sale on a recognized securities exchange shall be deemed a Change of
Control or a Transfer.)
25.7Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant's agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant's obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.
25.8Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord's consent pursuant to
Section 14.1, (i) assign this Lease to (a) an Affiliate of Tenant (other than
pursuant to a merger or consolidation), (b) a successor to Tenant by merger or
consolidation, or (c) a successor to Tenant by purchase of all or substantially
all of Tenant's assets, or (ii) permit a "Change of Control to occur (a
"Permitted Transfer"), provided that (i) at least





--------------------------------------------------------------------------------





10 business days before the Transfer, Tenant notifies Landlord of the Transfer
and delivers to Landlord any documents or information reasonably requested by
Landlord relating thereto, including reasonable documentation that the Transfer
satisfies the requirements of this Section 14.8; (ii) in the case of an
assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment, a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord's benefit, all of Tenant's obligations hereunder; (iii) in the case of
an assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets ("Net Worth")) immediately after the
Transfer that is not less than Tenant's Net Worth immediately before the
Transfer, and (B) if Tenant is a closely held professional service firm, at
least 50% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity; (iv) except in the case of a Change of
Control, the transferee is qualified to conduct business in the State of
California; (v) in the case of a Change of Control, (A) Tenant is not a closely
held professional service firm, and (B) Tenant's Net Worth immediately after the
Change of Control is not less than its Net Worth immediately before the Change
of Control; and (vi) the Transfer is made for a good faith operating business
purpose and not in order to evade the requirements of this Section 14.
15.SURRENDER. Except as required under Section 23 below (regarding removal of
Lines) and except as required under Section 25.5 below (regarding Units),
subject to Sections 8 and 11 and this Section 15, upon the expiration or earlier
termination hereof, Tenant shall surrender possession of the Premises to
Landlord in as good condition and repair as existed when Tenant took possession
and as thereafter improved, except for reasonable wear and tear and repairs that
are Landlord's express responsibility hereunder. Additionally, (a) in the event
any Alterations are installed by Tenant in the Premises which are not approved
by Landlord, Tenant shall remove such non-approved Alterations upon the
expiration or earlier termination of the Lease and repair any damage associated
with such removal, and (b) in the event Alterations are installed by Tenant in
the Premises (including, without limitation, any Tenant Improvement Work to be
installed in the original Premises, Suite 130 and/or the Must Take Space by
Tenant in accordance with the Work Letter attached to this Lease as Exhibit B),
which are approved by Landlord, Tenant shall not be required to remove such
Tenant Improvement Work or Alterations upon the expiration or earlier
termination of this Lease (other than non-Building standard office improvements
identified by Landlord at the time of Landlord's approval of such Tenant
Improvement Work or Alterations). Furthermore, with regard to the Must Take
Space, Tenant shall remove any non-Building standard office improvements
specified by Landlord for removal in Section 2.4.7 above. For clarity, nothing
contained in this Section 15 shall be construed to limit Tenant's obligation to
remove the Lines or Units upon the expiration or earlier termination of this
Lease. However, before such expiration or termination, Tenant, without expense
to Landlord, shall (a) remove from the Premises all debris and rubbish and all
furniture, equipment, trade fixtures, Lines, free-standing cabinet work, movable
partitions and other articles of personal property that are owned or placed in
the Premises by Tenant or any party claiming by, through or under Tenant (except
for any Lines not required to be removed under Section 23), and (b) repair all
damage to the Premises and Building resulting from such removal. If Tenant fails
to timely perform such removal and repair, Landlord may do so at Tenant's
expense (including storage costs). If Tenant fails to remove such property from
the Premises, or from storage, within 30 days after notice from Landlord, any
part of such property shall be deemed, at Landlord's option, either (x) conveyed
to Landlord without compensation, or (y) abandoned.
16.HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant's tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the Term.
Nothing in this Section 16 shall limit Landlord's rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to, or perform improvements for, a new tenant as a result of
Tenant's holdover, Tenant shall be liable for all resulting damages, including
lost profits, incurred by Landlord.
17.SUBORDINATION; ESTOPPEL CERTIFICATES. This Lease shall be subject and
subordinate to all existing and future ground or underlying leases, mortgages,
trust deeds and other encumbrances against the Building or Project, all
renewals, extensions, modifications, consolidations and replacements thereof
(each, a "Security Agreement"), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a "Security Holder") requires in writing that this Lease be
superior thereto. Upon any termination or foreclosure (or any delivery of a deed
in lieu of foreclosure) of any Security Agreement, Tenant, upon request, shall
attorn, without deduction or set-off, to the Security Holder or purchaser or any
successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant's occupancy so long as
Tenant timely pays the Rent and otherwise performs its obligations hereunder.
Within 10 business days after Landlord's request, Tenant shall execute such
further instruments as Landlord may reasonably deem necessary to evidence the
subordination or superiority of this Lease to any Security Agreement. Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant's obligations hereunder upon a foreclosure. Within
10 business days after Landlord's request, Tenant shall execute and deliver to
Landlord a commercially reasonable estoppel certificate in favor of such parties
as Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers.





--------------------------------------------------------------------------------





18.ENTRY BY LANDLORD. At all reasonable times and upon reasonable notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations. At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services. If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations. In an emergency, Landlord may use any means it deems proper to open
doors to and in the Premises. Except in an emergency, Landlord shall use
reasonable efforts to minimize interference with Tenant's use of the Premises.
No entry into or closure of any portion of the Premises pursuant to this
Section 18 shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder. Notwithstanding the
foregoing provisions of this Section 18, (a) except in the case of an emergency,
Landlord agrees to comply with Tenant's reasonable security measures with regard
to Landlord's entry into the Premises (provided that Tenant has previously
advised Landlord in writing of such reasonable security measures); and (b)
Landlord shall use commercially reasonable efforts to not unreasonably interfere
with Tenant's use of the Premises in connection with any such entry.
19.DEFAULTS; REMEDIES.
25.1Events of Default. The occurrence of any of the following shall constitute a
"Default":
25.4.1Any failure by Tenant to pay any Rent (or deliver any Security Deposit,
Letter of Credit, or similar credit enhancement required hereunder) when due
unless such failure is cured within five (5) business days after notice from
Landlord of such failure; or
25.4.2Except where a specific time period is otherwise set forth for Tenant's
cure herein (in which event Tenant's failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord's notice; or
25.4.3Abandonment of the Premises by Tenant; or
25.4.4Any breach by Tenant of Section 17 or 18 where such breach continues for
more than two (2) business days after notice from Landlord; or
25.4.5Tenant becomes in breach of SectioI5.3(c) or (d).
If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent), and Landlord notifies Tenant of such breach, on
three (3) separate occasions during any 12-month period, and if such breaches
are collectively material, then Tenant's subsequent breach of such provision
shall be, at Landlord's option, an incurable Default. To the extent the notice
periods provided herein satisfy any notice periods provided by Law, Landlord
shall not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.
25.2Remedies Upon Default. Upon any Default, Landlord shall have, in addition to
any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:
25.4.1Landlord may terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy it may have for possession or arrearages
in Rent, enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
(a)The worth at the time of award of the unpaid Rent which had been earned at
the time of such termination; plus
(b)The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(c)The worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such Rent loss
that Tenant proves could be reasonably avoided; plus





--------------------------------------------------------------------------------





(d)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including (but only to the extent reasonably attributable to the remaining Term)
brokerage commissions, advertising expenses, expenses of remodeling any portion
of the Premises for a new tenant (whether for the same or a different use), and
any special concessions made to obtain a new tenant; plus
(e)At Landlord's option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.
As used in Sections 19.2.1(a) and (b), the "worth at the time of award" shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the "worth at the time of award"
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.
25.4.2Landlord shall have the remedy described in California Civil Code § 1951.4
(lessor may continue lease in effect after lessee's breach and abandonment and
recover Rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations). Accordingly, if Landlord does not elect
to terminate this Lease on account of any default by Tenant, Landlord may, from
time to time, without terminating this Lease, enforce all of its rights and
remedies hereunder, including the right to recover all Rent as it becomes due.
25.4.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.
25.3Efforts to Relet. Unless Landlord provides Tenant with express notice to the
contrary, no re-entry, repossession, repair, maintenance, change, alteration,
addition, reletting, appointment of a receiver or other action or omission by
Landlord shall (a) be construed as an election by Landlord to terminate this
Lease or Tenant's right to possession, or to accept a surrender of the Premises,
or (b) operate to release Tenant from any of its obligations hereunder. Tenant
waives, for Tenant and for all those claiming by, through or under Tenant,
California Civil Code § 3275, California Code of Civil Procedure §§ 1174(c) and
1179, and any existing or future rights to redeem or reinstate, by order or
judgment of any court or by any legal process or writ, this Lease or Tenant's
right of occupancy of the Premises after any termination hereof.
25.4Landlord Default. Landlord shall not be in default hereunder unless it fails
to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.
20.LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
to the lesser of (i) Landlord's interest in the Building, or (ii) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to 80% of the value of the Building (as such
value is determined by Landlord); (b) Tenant shall look solely to Landlord's
interest in the Building for the recovery of any judgment or award against any
Landlord Party; (c) no Landlord Party shall have any personal liability for any
judgment or deficiency, and Tenant waives and releases such personal liability
on behalf of itself and all parties claiming by, through or under Tenant; and
(d) no Landlord Party shall be liable for any injury or damage to, or
interference with, Tenant's business, including loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, or for any form of special or consequential damage. For purposes of this
Section 20, "Landlord's interest in the Building" shall include rents paid by
tenants, insurance proceeds, condemnation proceeds, and proceeds from the sale
of the Building (collectively, "Owner Proceeds"); provided, however, that Tenant
shall not be entitled to recover Owner Proceeds from any Landlord Party (other
than Landlord) or any other third party after they have been distributed or paid
to such party; provided further, however, that nothing in this sentence shall
diminish any right Tenant may have under Law, as a creditor of Landlord, to
initiate or participate in an action to recover Owner Proceeds from a third
party on the grounds that such third party obtained such Owner Proceeds when
Landlord was, or could reasonably be expected to become, insolvent or in a
transfer that was preferential or fraudulent as to Landlord's creditors.
21.SECURITY DEPOSIT. Concurrently with its execution and delivery hereof, Tenant
shall deposit with Landlord the Security Deposit, if any, as security for
Tenant's performance of its obligations hereunder. If Tenant breaches any
provision hereof and either (i) such breach continues beyond any applicable
notice and cure period, or (ii) this Lease expires or terminates, Landlord may,
at its option, without limiting its remedies and without notice to Tenant, apply
all or part of the Security Deposit to cure such





--------------------------------------------------------------------------------





breach and compensate Landlord for any loss or damage caused by such breach,
including any damage for which recovery may be made under California Civil Code
§ 1951.2. If Landlord so applies any portion of the Security Deposit, Tenant,
within three (3) days after demand therefor, shall restore the Security Deposit
to its original amount. The Security Deposit is not an advance payment of Rent
or measure of damages. Any unapplied portion of the Security Deposit shall be
returned to Tenant within 45 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant's surrender of the Premises as required
hereunder, or (c) Landlord's cure of any existing breach by Tenant of any
provision hereof; provided, however, that if Landlord estimates in good faith
that Tenant may be required to make a payment to Landlord under Section 4.4.1,
Landlord may retain such unapplied portion of the Security Deposit, to the
extent of the estimated amount of such payment, until the date occurring 45 days
after determination of the final Rent due from Tenant. Landlord shall not be
required to keep the Security Deposit separate from its other accounts.
22.INTENTIONALLY OMITTED.
23.COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this Lease
shall be (a) installed in accordance with Section 7; and (b) clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant's name, suite number, and the purpose of such Lines (i) every
six (6) feet outside the Premises (including the electrical room risers and any
Common Areas), and (ii) at their termination points. Landlord may designate
specific contractors for work relating to vertical Lines. Sufficient space for
additional cables shall be maintained for other occupants, as reasonably
determined by Landlord. Unless otherwise notified by Landlord, Tenant, at its
expense and before the expiration or earlier termination hereof, shall remove
all Lines and repair any resulting damage. As used herein, "Lines" means all
communications or computer wires and cables serving the Premises installed by
Tenant or any party claiming by, through or under Tenant. Landlord shall grant
to Tenant such access to the risers and other Common Areas of the Building as
may be necessary for Tenant to install, maintain and remove its Lines, subject
to such reasonable rules and procedures as Landlord may impose from time to
time.
24.PARKING. Tenant may park in the Building's parking facilities (the "Parking
Facility"), in common with other tenants of the Building, upon the following
terms and conditions. Tenant shall not use more than the number of unreserved
parking spaces set forth in Section 1.9. Tenant shall pay Landlord, in
accordance with Section 3, any fees for the parking spaces described in
Section 1.9. Tenant shall pay Landlord any fees, taxes or other charges imposed
by any governmental or quasi-governmental agency in connection with the Parking
Facility, to the extent such amounts are allocated to Tenant by Landlord based
on the number and type of parking spaces Tenant is entitled to use. Tenant shall
comply with all rules and regulations established by Landlord from time to time
for the orderly operation and use of the Parking Facility, including any sticker
or other identification system and the prohibition of vehicle repair and
maintenance activities in the Parking Facility. Landlord may, in its discretion,
allocate and assign parking passes among Tenant and the other tenants in the
Building. Tenant's use of the Parking Facility shall be at Tenant's sole risk,
and Landlord shall have no liability for any personal injury or damage to or
theft of any vehicles or other property occurring in the Parking Facility or
otherwise in connection with any use of the Parking Facility by Tenant or its
employees or invitees. Landlord may alter the size, configuration, design,
layout or any other aspect of the Parking Facility, and, in connection
therewith, temporarily deny or restrict access to the Parking Facility, in each
case without abatement of Rent or liability to Tenant. Landlord may delegate its
responsibilities hereunder to a parking operator, in which case (i) such parking
operator shall have all the rights of control reserved herein by Landlord,
(ii) Tenant shall enter into a parking agreement with such parking operator,
(iii) Tenant shall pay such parking operator, rather than Landlord, any charge
established hereunder for the parking spaces, and (iv) Landlord shall have no
liability for claims arising through acts or omissions of such parking operator
except to the extent caused by Landlord's negligence or willful misconduct.
Tenant's parking rights under this Section 24 are solely for the benefit of
Tenant's employees and invitees and such rights may not be transferred without
Landlord's prior consent, except pursuant to a Transfer permitted under
Section 14.
25.MISCELLANEOUS.
25.1Notices. No notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder ("Notice") shall be
binding upon either party unless (a) it is in writing; (b) it is (i) sent by
certified or registered mail, postage prepaid, return receipt requested,
(ii) delivered by a nationally recognized courier service, or (iii) delivered
personally; and (c) it is sent or delivered to the address set forth in
Section 1.10 or 1.11, as applicable, or to such other place (other than a
P.O. box) as the recipient may from time to time designate in a Notice to the
other party. Any Notice shall be deemed received on the earlier of the date of
actual delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) business days after the date the Notice is deposited in the
U.S. mail or with a courier service as described above. No provision of this
Lease requiring a particular Notice to be in writing shall limit the generality
of clause (a) of the first sentence of this Section 25.1.
25.2Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, war, terrorist act, shortage of labor or
materials, governmental action, civil commotion or other cause beyond such
party's reasonable control ("Force Majeure"), such obligation shall be excused
during (and any time period for the performance of such obligation shall be
extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant





--------------------------------------------------------------------------------





to hold over in the Premises after the expiration or earlier termination hereof,
or (b) excuse (or extend any time period for the performance of) (i) any
obligation to remit money or deliver credit enhancement, (ii) any obligation
under Section 10 or 25.3, or (iii) any of Tenant's obligations whose breach
would interfere with another occupant's use, occupancy or enjoyment of its
premises or the Project or result in any liability on the part of any Landlord
Party.
25.3Representations and Covenants. Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant's execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy, (iii) suffered (A) the filing by creditors of an involuntary
petition in bankruptcy that is not dismissed within 30 days, (B) the appointment
of a receiver to take possession of all or substantially all of its assets, or
(C) the attachment or other judicial seizure of all or substantially all of its
assets, (iv) admitted in writing its inability to pay its debts as they come
due, or (v) made an offer of settlement, extension or composition to its
creditors generally; and (d) no party that (other than through the passive
ownership of interests traded on a recognized securities exchange) constitutes,
owns, controls, or is owned or controlled by Tenant, any guarantor hereof or any
subtenant of Tenant is, or at any time during the Term will be, (i) in violation
of any Laws relating to terrorism or money laundering, or (ii) among the parties
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.
25.4Signs.
25.4.1Landlord shall include Tenant's name in any tenant directory located in
the lobby on the first floor of the Building and shall install a
Building-standard suite entry signage plaque on the first floor. Tenant may not
install (a) any signs outside the Premises, or (b) without Landlord's prior
consent in its sole and absolute discretion, any signs, window coverings, blinds
or similar items that are visible from outside the Premises (except as provided
in Section 25.4.2 below).
25.4.2Landlord shall use commercially reasonable efforts to relocate the
existing "Global Logic" eyebrow sign currently located on the exterior of the
Building; however, Landlord shall not be obligated to incur any expenses in
effecting the relocation of the "Global Logic" sign and does not guaranty it
will be successful in relocating the "Global Logic" sign. In the event Landlord
is unsuccessful in relocating the "Global Logic" sign, Landlord shall not be
subject to any liability for such failure, and such failure shall not affect the
validity of this Lease nor the obligations of Tenant hereunder. In the event
Landlord is successful in negotiating the relocation of the "Global Logic" sign
upon terms and conditions acceptable to Landlord in its sole discretion, then
subject to this Section 25.4.2, Tenant may, at Tenant's sole cost and expense,
install an eyebrow sign above the new exterior door entry to the Premises
("Tenant's Eyebrow Signage"). The location of Tenant's Eyebrow Signage shall be
at the location of the current "Global Logic" sign, subject to the approval of
the applicable governmental authority. The graphics, materials, size, color,
design, lettering, lighting (if any), and specifications of Tenant's Eyebrow
Signage (collectively, the "Signage Specifications") shall be subject to the
prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed; provided that Landlord and Tenant hereby agree
that the length and width of Tenant's Eyebrow Signage shall be equal to or
smaller than that of the existing "Global Logic" sign. In addition, the Tenant's
Eyebrow Signage and all Signage Specifications therefor shall be subject to
Tenant's receipt of all required governmental permits and approvals, shall be
subject to all applicable governmental laws and ordinances, and all covenants,
conditions and restrictions affecting the Building. Tenant hereby acknowledges
that, notwithstanding Landlord's approval of the Tenant's Eyebrow Signage and/or
the Signage Specifications therefor, Landlord has made no representations or
warranty to Tenant with respect to the probability of obtaining such approvals
and permits. In the event Tenant does not receive the necessary permits and
approvals for Tenant's Eyebrow Signage, Tenant's and Landlord's rights and
obligations under the remaining provisions of the Lease, as amended hereby,
shall not be affected. The cost of installation of Tenant's Eyebrow Signage, as
well as all costs of design and construction of Tenant's Eyebrow Signage and all
other costs associated with Tenant's Eyebrow Signage, including, without
limitation, permits, maintenance and repair, shall be the sole responsibility of
Tenant. The rights to Tenant's Eyebrow Signage shall be personal to the
originally named Tenant (the "Original Tenant") and may not be transferred to
any assignee or used by any subtenant of Tenant; provided that the rights to
Tenant's Eyebrow Signage may be transferred to an assignee of the Original
Tenant's interest in the Lease that acquires its interest solely by means of one
or more Permitted Transfers originating with the Original Tenant, so long as the
name of such assignee is not an "Objectionable Name," as that term is defined
below. In addition, should the name of the Original Tenant change, Tenant shall
be entitled to modify, at Tenant's sole cost and expense, Tenant's Eyebrow
Signage to reflect Tenant's new name, but only if Tenant's new name is not an
"Objectionable Name." The term "Objectionable Name" shall mean any name that (i)
relates to an entity that is of a character or reputation, or is associated with
a political orientation or faction that is materially inconsistent with the
quality of the Project, or which would otherwise reasonably offend a landlord of
a building comparable to the Project, or (ii) conflicts with any covenants in
other leases of space in the Project. Should Tenant's Eyebrow Signage require
maintenance or repairs as determined in Landlord's reasonable judgment, Landlord
shall have the right to provide written notice thereof to Tenant and Tenant
shall cause such repairs and/or maintenance to be performed within thirty (30)
days after receipt of such notice from





--------------------------------------------------------------------------------





Landlord (or such longer period as may be reasonably required so long as Tenant
is diligently pursuing such repairs) at Tenant's sole cost and expense. Should
Tenant fail to perform such maintenance and repairs within the period described
in the immediately preceding sentence, Landlord shall have the right to cause
such work to be performed and to charge Tenant, as Additional Rent, for the cost
of such work. Upon the expiration or earlier termination of the Lease, Tenant
shall, at Tenant's sole cost and expense, cause Tenant's Eyebrow Signage to be
removed from the exterior of the Building and shall cause the exterior of the
Building to be restored to the condition existing prior to the placement of
Tenant's Eyebrow Signage. If Tenant fails to remove Tenant's Eyebrow Signage and
to restore the exterior of the Building as provided in the immediately preceding
sentence within thirty (30) days following the expiration or earlier termination
of this Lease, then Landlord may perform such work, and all costs and expenses
incurred by Landlord in so performing such work shall be reimbursed by Tenant to
Landlord within ten (10) days after Tenant's receipt of invoice therefor. The
immediately preceding sentence shall survive the expiration or earlier
termination of the Lease.
25.5Supplemental HVAC. If the Premises are served by any supplemental HVAC unit
(a "Unit"), then (a) Tenant shall pay the costs of all electricity consumed in
the Unit's operation, together with the cost of installing a meter to measure
such consumption; (b) Tenant, at its expense, shall (i) operate and maintain the
Unit in compliance with all applicable Laws and such reasonable rules and
procedures as Landlord may impose; (ii) keep the Unit in as good working order
and condition as existed upon installation (or, if later, when Tenant took
possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendations of such
contractor; and (v) promptly provide to Landlord a copy of such contract and
each report issued thereunder; (c) the Unit shall become Landlord's property
upon installation and without compensation to Tenant; provided, however, that,
then upon Landlord's request at the expiration or earlier termination hereof,
Tenant, at its expense, shall remove the Unit and repair any resulting damage
(and if Tenant fails to timely perform such work, Landlord may do so at Tenant's
expense); (d) the Unit shall be deemed (i) a Leasehold Improvement (except for
purposes of Section 8), and (ii) for purposes of Section 11, part of the
Premises; (e) if the Unit exists on the date of mutual execution and delivery
hereof, Tenant accepts the Unit in its "as is" condition, without representation
or warranty as to quality, condition, fitness for use or any other matter;
(f) if the Unit connects to the Building's condenser water loop (if any), then
Tenant shall pay to Landlord, as Additional Rent, Landlord's standard one-time
fee for such connection and Landlord's standard monthly per-ton usage fee; and
(g) if any portion of the Unit is located on the roof, then (i) Tenant's access
to the roof shall be subject to such reasonable rules and procedures as Landlord
may impose; (ii) Tenant shall maintain the affected portion of the roof in a
clean and orderly condition and shall not interfere with use of the roof by
Landlord or any other tenants or licensees; and (iii) Landlord may relocate the
Unit and/or temporarily interrupt its operation, without liability to Tenant, as
reasonably necessary to maintain and repair the roof or otherwise operate the
Building.
25.6Attorneys' Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys' fees and costs. Tenant shall pay all
reasonable attorneys' fees and other fees and costs that Landlord incurs in
enforcing this Lease (a) where Tenant has failed to pay Rent when due, or (b) in
any bankruptcy case, assignment for the benefit of creditors, or other
insolvency, liquidation or reorganization proceeding involving Tenant or this
Lease.
25.7Brokers. Tenant represents to Landlord that it has dealt only with Tenant's
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant's Broker, claiming to have represented Tenant in connection with this
Lease. Landlord shall indemnify, defend and hold Tenant harmless from all claims
of any brokers, including Landlord's Broker, claiming to have represented
Landlord in connection with this Lease.
25.8Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.
25.9Waiver of Statutory Provisions. Each party waives California Civil
Code §§ 1932(2), 1933(4) and 1945. Tenant waives (a) any rights under
(i) California Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or
(ii) California Code of Civil Procedure §§ 1263.260 or 1265.130; and (b) any
right to terminate this Lease under California Civil Code § 1995.310.
25.10Interpretation. As used herein, the capitalized term "Section" refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms "herein," "hereof," "hereto" and "hereunder" refer to this
Lease and the term "include" and its derivatives are not limiting. Any reference
herein to "any part" or "any portion" of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property. As
used herein in connection with insurance, the term "deductible" includes
self-insured retention. Wherever this Lease prohibits either party from engaging
in any particular conduct, this Lease shall be deemed also to require such party
to cause each of its employees and agents (and, in the





--------------------------------------------------------------------------------





case of Tenant, each of its licensees, invitees and subtenants, and any other
party claiming by, through or under Tenant) to refrain from engaging in such
conduct. Wherever this Lease requires Landlord to provide a customary service or
to act in a reasonable manner (whether in incurring an expense, establishing a
rule or regulation, providing an approval or consent, or performing any other
act), this Lease shall be deemed also to provide that whether such service is
customary or such conduct is reasonable shall be determined by reference to the
practices of owners of buildings ("Comparable Buildings") that (i) are
comparable to the Building in size, age, class, quality and location, and
(ii) at Landlord's option, have been, or are being prepared to be, certified
under the U.S. Green Building Council's Leadership in Energy and Environmental
Design (LEED) rating system or a similar rating system. Tenant waives the
benefit of any rule that a written agreement shall be construed against the
drafting party.
25.11Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.
25.12Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. If Tenant is comprised of two or more
parties, their obligations shall be joint and several. Time is of the essence
with respect to the performance of every provision hereof in which time of
performance is a factor. So long as Tenant performs its obligations hereunder,
Tenant shall have peaceful and quiet possession of the Premises against any
party claiming by, through or under Landlord, subject to the terms hereof.
Landlord may transfer its interest herein, in which event (a) to the extent the
transferee assumes in writing Landlord's obligations arising hereunder after the
date of such transfer (including the return of any Security Deposit), Landlord
shall be released from, and Tenant shall look solely to the transferee for the
performance of, such obligations; and (b) Tenant shall attorn to the transferee.
If Tenant (or any party claiming by, through or under Tenant) pays directly to
the provider for any energy consumed at the Property, Tenant, promptly upon
request, shall deliver to Landlord (or, at Landlord's option, execute and
deliver to Landlord an instrument enabling Landlord to obtain from such
provider) any data about such consumption that Landlord, in its reasonable
judgment, is required to disclose to a prospective buyer, tenant or Security
Holder under any Law. Landlord reserves all rights not expressly granted to
Tenant hereunder, including the right to make alterations to the Project. No
rights to any view or to light or air over any property are granted to Tenant
hereunder. The expiration or earlier termination hereof shall not relieve either
party of any obligation that accrued before, or continues to accrue after, such
expiration or termination. This Lease may be executed in counterparts.
[SIGNATURES ARE ON THE FOLLOWING PAGE]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 
LANDLORD:
HUDSON CONCOURSE, LLC,
a Delaware limited liability company


By:       Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member
By:      Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner
By: /s/ Mark T. Lammas
Name: Mark T. Lammas
Title: Chief Operating Officer,
Chief Financial Officer & Treasurer
 
TENANT:
NUTANIX, INC., a Delaware corporation
By: /s/ Kenneth Long
Name: Kenneth Long
Title: VP, Coprorate Contoller and Chief Accounting Officer


By:
Name:
Title:










--------------------------------------------------------------------------------





EXHIBIT A
[1741 TECHNOLOGY]
OUTLINE OF SUITE 100, SUITE 130, AND THE MUST TAKE SPACE
[GRAPHIC]





















































--------------------------------------------------------------------------------





EXHIBIT B
[1741 TECHNOLOGY]
WORK LETTER
As used in this Exhibit B (this "Work Letter"), the following terms shall have
the following meanings:
(i)
"Tenant Improvements" means all improvements to be constructed in the Premises
(including all corridors and restroom facilities located on each floor of the
Premises), pursuant to this Work Letter. Any proposed improvements to such
corridors and restroom facilities shall be in conformance with the
Building-standard specifications and finishes for the Common Areas and shall be
subject to Landlord's review and approval under Section 2.2 of this Work Letter
below;

(ii)
"Tenant Improvement Work" means the construction of the Tenant Improvements,
together with any related work (including demolition) that is necessary to
construct the Tenant Improvements;

(iii)
"law" means Law; and

(iv)
"Agreement" means the amendment of which this Work Letter is a part.

1.
ALLOWANCE.

2.1Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the "Allowance") in the amount of $40.00 per rentable square foot of
the initial Premises. The Allowance may be applied toward the Allowance Items
(defined in Section 1.2 below). Tenant shall be responsible for all costs
associated with the Tenant Improvement Work, including the costs of the
Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter. Notwithstanding any contrary
provision of this Agreement, if Tenant fails to use the entire Allowance by
December 31, 2020, the unused amount shall revert to Landlord and Tenant shall
have no further rights with respect thereto.
2.2Disbursement of Allowance.
1.2.1    Allowance Items. Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
"Allowance Items"): (a) the fees of Tenant's architect and engineers, if any,
and any Review Fees (defined in Section 2.3 below); (b) plan-check, permit and
license fees relating to performance of the Tenant Improvement Work; (c) the
cost of performing the Tenant Improvement Work, including after hours charges,
testing and inspection costs, freight elevator usage, hoisting and trash removal
costs, and contractors' fees and general conditions; (d) the cost of any change
to the base, shell or core of the Premises or Building required by Tenant's
plans and specifications (the "Plans") (including if such change is due to the
fact that such work is prepared on an unoccupied basis), including all direct
architectural and/or engineering fees and expenses incurred in connection
therewith; (e) the cost of any restroom and corridor renovations on any full
floor leased by Tenant; (f) the cost of any change to the Plans or the Tenant
Improvement Work required by law; (g) the Coordination Fee (defined in
Section 2.3 below); (h) sales and use taxes; and (i) all other costs expended by
Landlord in connection with the performance of the Tenant Improvement Work.
1.2.2    Disbursement. Subject to the terms hereof, Landlord shall make monthly
disbursements of the Allowance for Allowance Items as follows:
1.2.2.1    Monthly Disbursements. Not more frequently than once per calendar
month, Tenant may deliver to Landlord: (i) a request for payment of Tenant's
contractor, approved by Tenant, in AIA G-702/G-703 format or another format
reasonably requested by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Tenant Improvement Work, detailing the portion
of the work completed and the portion not completed (which approved request
shall be deemed Tenant's approval and acceptance of the work and materials
described therein); (ii) copies of all third-party contracts (including change
orders) pursuant to which Allowance Items have been incurred (collectively, the
"Tenant Improvement Contracts"); (iii) copies of invoices for all labor and
materials provided to the Premises and covered by such request for payment;
(iv) executed conditional mechanic's lien releases from all parties who have
provided such labor or materials to the Premises (along with executed
unconditional mechanic's lien releases for any prior payments made pursuant to
this paragraph) satisfying California Civil Code §§ 8132 and/or 8134, as
applicable; and (v) all other information reasonably requested by Landlord.
Subject to the terms hereof, within 30 days after receiving such materials,
Landlord shall deliver a check to Tenant, payable to Tenant in the amount
requested by Tenant pursuant to the preceding sentence, less a 10% retention
with respect to all hard costs (as distinguished from architectural, engineering
and permitting costs) except to the extent that such 10% retention has already
been reflected in





--------------------------------------------------------------------------------





such request for payment (the aggregate amount of such retentions, whether
withheld by Landlord or reflected in such requests for payment, shall be
referred to in this Work Letter as the "Final Retention"), or (b) the amount of
any remaining portion of the Allowance (not including the Final Retention).
Landlord's payment of such amounts shall not be deemed Landlord's approval or
acceptance of the work or materials described in Tenant's payment request.
1.2.2.2    Final Retention. Subject to the terms hereof, Landlord shall deliver
to Tenant a check for the Final Retention, together with any other undisbursed
portion of the Allowance required to pay for the Allowance Items, within 30 days
after the latest of (a) the completion of the Tenant Improvement Work in
accordance with the approved plans and specifications; (b) Landlord's receipt of
(i) copies of all Tenant Improvement Contracts; (ii) copies of invoices for all
labor and materials provided to the Premises; (iii) executed unconditional
mechanic's lien releases satisfying California Civil Code § 8134 for all prior
payments made pursuant to Section 1.2.2.1 above (to the extent not previously
provided to Landlord), together with executed unconditional final mechanic's
lien releases satisfying California Civil Code § 8138 for all labor and
materials provided to the Premises subject to the Final Retention; (iv) a
certificate from Tenant's architect, in a form reasonably acceptable to
Landlord, certifying that the Tenant Improvement Work has been substantially
completed; (v) evidence that all governmental approvals required for Tenant to
legally occupy the Premises have been obtained; and (vi) any other information
reasonably requested by Landlord; (c) Tenant's delivery to Landlord of "as
built" drawings (in CAD format, if requested by Landlord); or (d) Tenant's
compliance with Landlord's standard "close‑out" requirements regarding city
approvals, closeout tasks, Tenant's contractor, financial close-out matters, and
Tenant's vendors. Landlord's payment of the Final Retention shall not be deemed
Landlord's approval or acceptance of the work or materials described in Tenant's
payment requests.
2.
MISCELLANEOUS.

2.1Applicable Lease Provisions. Without limitation, the Tenant Improvement Work
shall be subject to Sections 7.2, 7.3 and 8 of the Lease; provided, however, the
amount of "coordination fee" to be charged in connection with the Tenant
Improvement Work shall be as specified in Section 2.3 below.
2.2Plans and Specifications. Landlord shall provide Tenant with notice approving
or disapproving any proposed plans and specifications for the Tenant Improvement
Work within the Required Period (defined below) after the later of Landlord's
receipt thereof from Tenant or the mutual execution and delivery of this
Agreement. As used herein, "Required Period" means (a) 15 business days in the
case of construction drawings, and (b) 10 business days in the case of any other
plans and specifications (including a space plan). Any such notice of
disapproval shall describe with reasonable specificity the basis for Landlord's
disapproval and the changes that would be necessary to resolve Landlord's
objections.
2.3Review Fees; Coordination Fee. Tenant shall reimburse Landlord, upon demand,
for any fees reasonably incurred by Landlord for review of the Plans by
Landlord's third-party consultants ("Review Fees"). In consideration of
Landlord's coordination of the Tenant Improvement Work, Tenant shall pay
Landlord a fee (the "Coordination Fee") in an amount equal to 1.5% of the cost
of the Tenant Improvement Work.
2.4Tenant Default. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, then (a) Landlord's obligations under this Work Letter shall be
excused, and Landlord may cause Tenant's contractor to cease performance of the
Tenant Improvement Work, until such default is cured, and (b) Tenant shall be
responsible for any resulting delay in the completion of the Tenant Improvement
Work.
2.5Other. Except as expressly provided in Section 2.4 of the Lease, this Work
Letter shall not apply to any space other than the Premises.







--------------------------------------------------------------------------------





EXHIBIT C
[1741 TECHNOLOGY]
CONFIRMATION LETTER
_____________________, 20__
To:
_______________________

_______________________
_______________________
_______________________


Re:    Office Lease (the "Lease") dated ______________, 20____, between
___________________________, a ________________________ ("Landlord"), and
______________________________, a _____________________ ("Tenant"), concerning
Suite _____ on the _______ floor of the building located at ___________________,
_____________________ California.
Lease ID: _____________________________
Business Unit Number: __________________
Dear _________________:
In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:
1.
The Commencement Date is _____________ and the Expiration Date is
_______________.

2.
The exact number of rentable square feet within the Premises is _________ square
feet, subject to Section 2.1.1 of the Lease.

3.
Tenant's Share, based upon the exact number of rentable square feet within the
Premises, is ____________%, subject to Section 2.1.1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within five (5) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.
 
"Landlord":
_______________________________,
a ______________________________
By:
Name:
Title:
Agreed and Accepted as of  , 20  .
"Tenant":
_______________________________,
a ______________________________
By:
Name:
Title:
 








--------------------------------------------------------------------------------





EXHIBIT D
[1741 TECHNOLOGY]
RULES AND REGULATIONS
Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the "Rules and Regulations"). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.    Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two (2) keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.
2.    All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.
3.    Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for Comparable Buildings. Tenant
shall cause its employees, agents, contractors, invitees and licensees who use
Building doors during such hours to securely close and lock them after such use.
Any person entering or leaving the Building during such hours, or when the
Building doors are otherwise locked, may be required to sign the Building
register, and access to the Building may be refused unless such person has
proper identification or has a previously arranged access pass. Landlord will
furnish passes to persons for whom Tenant requests them. Tenant shall be
responsible for all persons for whom Tenant requests passes and shall be liable
to Landlord for all acts of such persons. Landlord and its agents shall not be
liable for damages for any error with regard to the admission or exclusion of
any person to or from the Building. In case of invasion, mob, riot, public
excitement or other commotion, Landlord may prevent access to the Building or
the Project during the continuance thereof by any means it deems appropriate for
the safety and protection of life and property.
4.    No furniture, freight or equipment shall be brought into the Building
without prior notice to Landlord. All moving activity into or out of the
Building shall be scheduled with Landlord and done only at such time and in such
manner as Landlord designates. Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property. Any damage to the Building, its contents, occupants or invitees
resulting from Tenant's moving or maintaining any such safe or other heavy
property shall be the sole responsibility and expense of Tenant (notwithstanding
Sections 7 and 10.4 of this Lease).
5.    No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.
6.    Employees of Landlord shall not perform any work or do anything outside
their regular duties unless under special instructions from Landlord.
7.    No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord's prior consent. Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.
8.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein. Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.
9.    Tenant shall not overload the floor of the Premises, or mark, drive nails
or screws or drill into the partitions, woodwork or (other than by reasonable
methods in order to hang customary lightweight office decorations such as
pictures and





--------------------------------------------------------------------------------





whiteboards) drywall of the Premises, or otherwise deface the Premises, without
Landlord's prior consent. Tenant shall not purchase bottled water, ice, towel,
linen, maintenance or other like services from any person not on Landlord's list
of approved providers of such services or otherwise reasonably approved by
Landlord.
10.    Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord's prior consent.
11.    Tenant shall not, without Landlord's prior consent, use, store, install,
disturb, spill, remove, release or dispose of, within or about the Premises or
any other portion of the Project, any asbestos-containing materials, any solid,
liquid or gaseous material now or subsequently considered toxic or hazardous
under the provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law, or any inflammable, explosive or dangerous fluid or
substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws. Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal. No burning candle or other
open flame shall be ignited or kept by Tenant in or about the Premises, Building
or Project.
12.    Tenant shall not, without Landlord's prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.
13.    Tenant shall not use or keep any foul or noxious gas or substance in or
on the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.
14.    Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals (other than service animals legally required to be
admitted), birds, aquariums, or, except in areas designated by Landlord,
bicycles or other vehicles.
15.    No cooking shall be done in the Premises, nor shall the Premises be used
for lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters'
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.
16.    The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord's prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.
17.    Landlord may exclude from the Project any person who, in Landlord's
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.
18.    Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.
19.    Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building's
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.
20.    Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord's recycling program, if any.





--------------------------------------------------------------------------------





21.    Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
Tenant shall not, without Landlord's prior written consent (which consent may be
granted or withheld in Landlord's sole and absolute discretion), allow any
employee, contractor or agent to carry any type of gun or other firearm in or
about the Premises, the Building or the Project.
22.    Any persons employed by Tenant to do janitorial work (a) shall be subject
to Landlord's prior consent; (b) shall not, in Landlord's reasonable judgment,
disturb labor harmony with any workforce or trades engaged in performing other
work or services at the Project; and (c) while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.
23.    No awning or other projection shall be attached to the outside walls of
the Building without Landlord's prior consent. Other than Landlord's
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord's prior consent. Tenant shall abide by Landlord's regulations
concerning the opening and closing of window coverings.
24.    Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.
25.    Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.
26.    Tenant must comply with the State of California "No‑Smoking" law set
forth in California Labor Code Section 6404.5 and with any local "No‑Smoking"
ordinance that is not superseded by such law.
27.    Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.
28.    All office equipment of an electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.
29.    Tenant shall not use any hand trucks except those equipped with rubber
tires and rubber side guards.
30.    No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without Landlord's prior consent.
31.    Without Landlord's prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.
Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord's reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof, provided that no
such modification or supplement shall materially reduce Tenant's rights or
materially increase Tenant's obligations hereunder. Landlord may waive any of
these Rules and Regulations for the benefit of any tenant, but no such waiver
shall be construed as a waiver of such Rule and Regulation in favor of any other
tenant nor prevent Landlord from thereafter enforcing such Rule and Regulation
against any tenant. Notwithstanding the foregoing, no rule that is added to the
initial Rules and Regulations shall be enforced against Tenant in a manner that
unreasonably discriminates in favor of any other similarly situated tenant.









--------------------------------------------------------------------------------





EXHIBIT E
[1741 TECHNOLOGY]
JUDICIAL REFERENCE
IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.
It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except for any dispute for which an alternative dispute resolution
procedure is otherwise expressly provided in the Lease (including any exhibits
thereto) and except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant's use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 - 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the "Referee Sections").
Any fee to initiate the judicial reference proceedings and all fees charged and
costs incurred by the referee shall be paid by the party initiating such
procedure (except that if a reporter is requested by either party, then a
reporter shall be present at all proceedings where requested and the fees of
such reporter - except for copies ordered by the other parties - shall be borne
by the party requesting the reporter); provided however, that allocation of the
costs and fees, including any initiation fee, of such proceeding shall be
ultimately determined in accordance with Section 25.6 of this Lease. The venue
of the proceedings shall be in the county in which the Premises are located.
Within 10 days of receipt by any party of a request to resolve any dispute or
controversy pursuant to this Exhibit E, the parties shall agree upon a single
referee who shall try all issues, whether of fact or law, and report a finding
and judgment on such issues as required by the Referee Sections. If the parties
are unable to agree upon a referee within such 10-day period, then any party may
thereafter file a lawsuit in the county in which the Premises are located for
the purpose of appointment of a referee under the Referee Sections. If the
referee is appointed by the court, the referee shall be a neutral and impartial
retired judge with substantial experience in the relevant matters to be
determined, from Jams/Endispute, Inc., ADR Services, Inc. or a similar
mediation/arbitration entity approved by each party in its sole and absolute
discretion. The proposed referee may be challenged by any party for any of the
grounds listed in the Referee Sections. The referee shall have the power to
decide all issues of fact and law and report his or her decision on such issues,
and to issue all recognized remedies available at law or in equity for any cause
of action that is before the referee, including an award of attorneys' fees and
costs in accordance with this Lease. The referee shall not, however, have the
power to award punitive damages, nor any other damages that are not permitted by
the express provisions of this Lease, and the parties waive any right to recover
any such damages. The parties may conduct all discovery as provided in the
California Code of Civil Procedure, and the referee shall oversee discovery and
may enforce all discovery orders in the same manner as any trial court judge,
with rights to regulate discovery and to issue and enforce subpoenas, protective
orders and other limitations on discovery available under California Law. The
reference proceeding shall be conducted in accordance with California Law
(including the rules of evidence), and in all regards, the referee shall follow
California Law applicable at the time of the reference proceeding. The parties
shall promptly and diligently cooperate with one another and the referee, and
shall perform such acts as may be necessary to obtain a prompt and expeditious
resolution of the dispute or controversy in accordance with the terms of this
Exhibit E. In this regard, the parties agree that the parties and the referee
shall use best efforts to ensure that (a) discovery be conducted for a period no
longer than six (6) months from the date the referee is appointed, excluding
motions regarding discovery, and (b) a trial date be set within nine (9) months
of the date the referee is appointed. In accordance with Section 644 of the
California Code of Civil Procedure, the decision of the referee upon the whole
issue must stand as the decision of the court, and upon the filing of the
statement of decision with the clerk of the court, or with the judge if there is
no clerk, judgment may be entered thereon in the same manner as if the action
had been tried by the court. Any decision of the referee and/or judgment or
other order entered thereon shall be appealable to the same extent and in the
same manner that such decision, judgment, or order would be appealable if
rendered by a judge of the superior court in which venue is proper hereunder.
The referee shall in his/her statement of decision set forth his/her findings of
fact and conclusions of law. The parties intend this general reference agreement
to be specifically enforceable in accordance with the Code of Civil Procedure.
Nothing in this Exhibit E shall prejudice the right of any party to obtain
provisional relief or other equitable remedies from a court of competent
jurisdiction as shall otherwise be available under the Code of Civil Procedure
and/or applicable court rules.











--------------------------------------------------------------------------------





EXHIBIT F
[1741 TECHNOLOGY]
ADDITIONAL PROVISIONS


1.
California Civil Code Section 1938. Pursuant to California Civil Code § 1938,
Landlord hereby states that the Premises has not undergone inspection by a
Certified Access Specialist (CASp) (defined in California Civil Code § 55.52).
Accordingly, pursuant to California Civil Code § 1938(e), Landlord hereby
further states as follows: "A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises". In accordance
with the foregoing, Landlord and Tenant agree that if Tenant requests a CASp
inspection of the Premises, then Tenant shall pay (i) the fee for such
inspection, and (ii) the cost of making any repairs necessary to correct
violations of construction-related accessibility standards within the Premises;
provided, that, if Tenant is required to obtain such CASp inspection by
applicable Law or to avoid any penalty imposed under applicable Law, then the
cost of and obligation for making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises shall be
governed by the provisions of this Lease.

2.
Extension Option.

2.1    Grant of Option; Conditions. Tenant shall have the right (the "Extension
Option") to extend the Term for one (1) additional period of three (3) years
beginning on the day immediately following the expiration date of the Lease and
ending on the third (3rd) anniversary of such expiration date (the "Extension
Term"), if:
(a)
not less than 12 and not more than 15 full calendar months before the expiration
date of the Lease, Tenant delivers written notice to Landlord (the "Extension
Notice") electing to exercise the Extension Option and stating Tenant's estimate
of the Prevailing Market (defined in Section 2.5 below) rate for the Extension
Term;

(b)
no Default exists when Tenant delivers the Extension Notice;

(c)
no part of the Premises is sublet (other than to an Affiliate of Tenant) when
Tenant delivers the Extension Notice; and

(d)
the Lease has not been assigned (other than pursuant to a Permitted Transfer)
before Tenant delivers the Extension Notice.

2.2     Terms Applicable to Extension Term.
(a)
During the Extension Term, (a) the Base Rent rate per rentable square foot shall
be equal to the Prevailing Market rate per rentable square foot; (b) Base Rent
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate; and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

(b)
During the Extension Term, Tenant shall pay Tenant's Share of Expenses and Taxes
for the Premises in accordance with the Lease.

2.3
Procedure for Determining Prevailing Market.

(a)
Initial Procedure. Within thirty (30) days after receiving the Extension Notice,
Landlord shall give Tenant either (i) written notice ("Landlord's Binding
Notice") accepting Tenant's estimate of the Prevailing Market rate for the
Extension Term stated in the Extension Notice, or (ii) written notice
("Landlord's Rejection Notice") rejecting such estimate and stating Landlord's
estimate of the Prevailing Market rate for the Extension Term. If Landlord gives
Tenant a Landlord's Rejection Notice,






--------------------------------------------------------------------------------





Tenant, within fifteen (15) days thereafter, shall give Landlord either
(A) written notice ("Tenant's Binding Notice") accepting Landlord's estimate of
the Prevailing Market rate for the Extension Term stated in such Landlord's
Rejection Notice, or (B) written notice ("Tenant's Rejection Notice") rejecting
such estimate. If Tenant gives Landlord a Tenant's Rejection Notice, Landlord
and Tenant shall work together in good faith to agree in writing upon the
Prevailing Market rate for the Extension Term. If, within thirty (30) days after
delivery of a Tenant's Rejection Notice, the parties fail to agree in writing
upon the Prevailing Market rate, the provisions of Section 2.3(b) shall apply.
(b)
Dispute Resolution Procedure.

1.
If, within 30 days after delivery of a Tenant's Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
within five (5) days thereafter, shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the Prevailing Market rate for
the Extension Term (collectively, the "Estimates"). Within seven (7) days after
the exchange of Estimates, Landlord and Tenant shall each select a broker or
agent (an "Agent") to determine which of the two Estimates most closely reflects
the Prevailing Market rate for the Extension Term. Each Agent so selected shall
be licensed as a real estate broker or agent and in good standing with the
California Department of Real Estate, and shall have at least five (5) years'
experience within the previous 10 years as a commercial real estate broker or
agent working in San Jose, California, with working knowledge of current rental
rates and leasing practices relating to buildings similar to the Building.

2.
If each party selects an Agent in accordance with Section 2.3(b)(1) above, the
parties shall cause their respective Agents to work together in good faith to
agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Extension Term. The Estimate, if any, so agreed upon by such
Agents shall be final and binding on both parties as the Prevailing Market rate
for the Extension Term and may be entered in a court of competent jurisdiction.
If the Agents fail to reach such agreement within 20 days after their selection,
then, within 10 days after the expiration of such 20-day period, the parties
shall instruct the Agents to select a third Agent meeting the above criteria
(and if the Agents fail to agree upon such third Agent within 10 days after
being so instructed, either party may cause a court of competent jurisdiction to
select such third Agent). Promptly upon selection of such third Agent, the
parties shall instruct such Agent (or, if only one of the parties has selected
an Agent within the 7-day period described above, then promptly after the
expiration of such 7-day period the parties shall instruct such Agent) to
determine, as soon as practicable but in any case within 14 days after his
selection, which of the two Estimates most closely reflects the Prevailing
Market rate. Such determination by such Agent (the "Final Agent") shall be final
and binding on both parties as the Prevailing Market rate for the Extension Term
and may be entered in a court of competent jurisdiction. If the Final Agent
believes that expert advice would materially assist him, he may retain one or
more qualified persons to provide such expert advice. The parties shall share
equally in the costs of the Final Agent and of any experts retained by the Final
Agent. Any fees of any other broker, agent, counsel or expert engaged by
Landlord or Tenant shall be borne by the party retaining such broker, agent,
counsel or expert.

(c)
Adjustment. If the Prevailing Market rate has not been determined by the
commencement date of the Extension Term, Tenant shall pay Base Rent for the
Extension Term upon the terms and conditions in effect during the last month
ending on or before the expiration date of the Lease until such time as the
Prevailing Market rate has been determined. Upon such determination, the Base
Rent for the Extension Term shall be retroactively adjusted. If such adjustment
results in an under- or overpayment of Base Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the next Base Rent due under the Lease.

2.4
Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 2.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
"Extension Amendment") reflecting changes in the Base Rent, the Term, the
expiration date of the Lease, and other appropriate terms in accordance with
this Section  2, and Tenant shall execute and return (or provide Landlord with
reasonable objections to) the Extension Amendment within thirty (30) days after
receiving it. Notwithstanding the foregoing, upon determination of the
Prevailing Market rate for the Extension Term in accordance with Section 2.3
above,






--------------------------------------------------------------------------------





an otherwise valid exercise of the Extension Option shall be fully effective
whether or not the Extension Amendment is executed.
2.5
Definition of Prevailing Market. For purposes of this Extension Option,
"Prevailing Market" shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the immediate vicinity of the
Building in San Jose, California. The determination of Prevailing Market shall
take into account (i) any material economic differences between the terms of the
Lease and any comparison lease or amendment, such as rent abatements,
construction costs and other concessions, and the manner, if any, in which the
landlord under any such lease is reimbursed for operating expenses and taxes;
(ii) any material differences in configuration or condition between the Premises
and any comparison space, including any cost that would have to be incurred in
order to make the configuration or condition of the comparison space similar to
that of the Premises; and (iii) any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
the Lease.










